Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 1 of 95 - Page ID#: 865
                                                                            EXHIBIT A

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

     NICHOLAS SANDMANN, by and                :    CASE NO. 2:19-cv-00019-WOB-CJS
     through his parents and natural          :
     guardians, TED SANDMANN                  :    JUDGE BERTELSMAN
     and JULIE SANDMANN,                      :
                                              :    MAGISTRATE JUDGE SMITH
                Plaintiffs,                   :
                                              :
     v.                                       :    PLAINTIFF’S
                                              :    FIRST AMENDED COMPLAINT
     WP COMPANY LLC d/b/a THE                 :    WITH JURY DEMAND
     WASHINGTON POST,                         :
                                              :
                Defendant.                    :


          NOW COMES Nicholas Sandmann, by and through his parents and natural

 guardians, Ted Sandmann and Julie Sandmann, and by and through his counsel, states

 his First Amended Complaint against Defendant, WP Company LLC d/b/a The

 Washington Post (“the Post”) as follows:

                                    INTRODUCTION

          1.   The Post is a major American daily newspaper published in Washington,

 D.C., which is credited with inventing the term "McCarthyism" in an editorial cartoon

 published in 1950. Depicting buckets of tar, the cartoon made fun of then United States

 Senator Joseph McCarthy's "tarring" tactics of engaging in smear campaigns and

 character assassination against citizens whose political views made them targets of his

 accusations.

          2.   In a span of three (3) days in January of this year commencing on January

 19, the Post engaged in a modern-day form of McCarthyism by competing with CNN and

 NBC, among others, to claim leadership of a mainstream and social media mob of bullies

                                            -1-
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 2 of 95 - Page ID#: 866



 which attacked, vilified, and threatened Nicholas Sandmann (“Nicholas”), an innocent

 secondary school child.

        3.    The Post wrongfully targeted and bullied Nicholas because he was a white,

 Catholic student wearing a red “Make America Great Again” souvenir cap (the “MAGA

 cap”) on a school field trip to the January 18 March for Life in Washington, D.C. when he

 was unexpectedly and suddenly confronted by Nathan Phillips (“Phillips”), a known

 Native American activist, who beat a drum and sang loudly within inches of Nicholas’ face

 (“the January 18 incident”).

        4.    The Post knew, or should have known by exercising the slightest diligence,

 that Phillips was not a trustworthy witness and that it would be negligent to republish

 Phillips’ narrative of the January 18 incident without a proper investigation.

        5.    Nicholas stood quietly and respectfully for several minutes after being

 targeted and bullied by Phillips, and Nicholas’ body language remained non-aggressive

 and passive throughout the incident.

        6.    Nicholas was 16 years old at the time of the January 18 incident, is 5’9” in

 height and weighs 115 pounds.

        7.    The school field trip to the Nation’s capital was the first out-of-state trip

 Nicholas had ever taken without being with his family.

        8.    In targeting and bullying Nicholas by falsely accusing him of instigating the

 January 18 incident, the Post conveyed that Nicholas engaged in acts of racism by

 “swarming” Phillips, “blocking” his exit away from the students, “physically intimidating”

 Phillips, and otherwise engaging in racist misconduct and “racial hostility.”




                                            -2-
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 3 of 95 - Page ID#: 867



        9.    The Post ignored basic journalistic standards because it wanted to advance

 its well-known and easily documented, biased agenda against President Donald J. Trump

 (“the President”) by impugning individuals perceived to be supporters of the President.

        10.   As a 16-year-old secondary school student, Nicholas’ political beliefs are

 anything but established and entrenched in his young mind.

        11.   Nicholas has zero history of political activism or aggressiveness and did not

 exhibit any such conduct even when confronted with unbridled racist attacks by activist

 bullies at the National Mall.

        12.   The Post’s campaign to target Nicholas in furtherance of its political agenda

 was carried out by using its vast financial resources to enter the bully pulpit by publishing

 a series of false and defamatory print and online articles which effectively provided a

 worldwide megaphone to Phillips and other anti-Trump individuals and entities to smear

 a young boy who was in its view an acceptable casualty in their war against the President.

        13.   Unlike the Post’s abuse of the profession of journalism, Plaintiffs do not

 bring this lawsuit to use the judicial system to further a political agenda. This lawsuit is

 brought against the Post to seek legal redress for its negligent, reckless, and malicious

 attacks on Nicholas which caused permanent damage to his life and reputation.

        14.   The Post bullied an innocent child with an absolute disregard for the pain

 and destruction its attacks would cause to his life.

        15.   The Post proved itself to be a loud and aggressive bully with a bully pulpit.

        16.   In this country, our society is dedicated to the protection of children

 regardless of the color of their skin, their religious beliefs, or the cap they wear.




                                              -3-
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 4 of 95 - Page ID#: 868



        17.   But the Post did not care about protecting Nicholas. To the contrary, the

 Post raced with a reckless disregard of the facts and truth because in this day and time

 there is a premium for being the first and loudest media bully.

        18.   The Post wanted to lead the charge against this child because he was a pawn

 in its political war against its political adversary – a war so disconnected and beyond the

 comprehension of Nicholas that it might as well have been science fiction.

        19.   When the Post published its stories with the false narrative about Nicholas,

 it prominently included a close-up still image of Nicholas’ face so that there can be no

 mistake about who was being targeted.

        20.   The Post had previously published articles about Phillips, who is a

 professional activist, who has spent months camping out and protesting on the National

 Mall, who has stared down police in riot gear, who sings the AIM song as a rally cry and

 not a peace song, who has a criminal history including assault, and who previously told

 inconsistent stories about alleged harassment by college students at a time when Native

 American issues were at the forefront.

        21.   The Post published its stories relying on the false narrative of Phillips

 despite the fact that Phillips was on the record with his opposition to “the wall” one week

 prior to the January 18 incident, and he had previously protested outside of one of

 President Trump’s hotels.

        22.   Although the Post was on notice from publicly available videos that Nicholas

 took no actions whatsoever toward Phillips, the Post republished the obviously false

 statements of Phillips’ narrative that attributed various actions to Nicholas.

        23.   As purported support for the false accusations against Nicholas, the Post

 published to its readers a short, misleading and edited video despite the fact that longer

                                            -4-
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 5 of 95 - Page ID#: 869



 videos that disproved those accusations were publicly available from the time of the very

 first article published about Nicholas by the Post.

        24.   The misleading video accompanying the Post’s accusations singled Nicholas

 out from the balance of all others involved, focusing almost exclusively on Nicholas’

 interaction with Phillips.

        25.   The Post did not report “new developments” as they occurred regarding the

 January 18 incident – instead, the Post ignored available evidence that contradicted its

 reporting from the very beginning.

        26.   The Post published its accusations against Nicholas at a particularly

 sensitive time given the widespread negative press coverage regarding a tweet from the

 President about Native Americans earlier that week, and the Post even directly tied

 together the two incidents.

        27.   Thus, the context within which the Post published its false accusations

 against Nicholas was particularly volatile, and the Post had a legal – not to mention moral

 and social – obligation to conduct some minimum level of diligence to investigate the

 accusations of an unreliable and biased witness against a 16-year-old student who had

 done nothing to create the incident and who was not a public figure.

        28.   The Post must be dealt with the same way every bully is dealt with and that

 is hold the bully fully accountable for its wrongdoing in a manner which effectively deters

 the bully from again bullying other children. In a civil lawsuit, punishment and deterrence

 is found in awarding money damages to the victim and target of the bully.

        29.   In order to fully compensate Nicholas for his damages and to punish, deter,

 and teach the Post a lesson it will never forget, this action seeks money damages in excess

 of Two Hundred and Fifty Million Dollars ($250,000,000.00) – the amount Jeff Bezos,

                                            -5-
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 6 of 95 - Page ID#: 870



 the world’s richest person, paid in cash for the Post when his company, Nash Holdings,

 purchased the newspaper in 2013.

                        DETAILED FACTUAL BACKGROUND

                             THE JANUARY 18 INCIDENT

        30.   On January 18, 2019, Nicholas attended the March for Life on a school trip

 chaperoned by sixteen adults, nine of whom were faculty members at Nicholas’ school,

 Covington Catholic High School (“CovCath”).

        31.   Nicholas and his classmates were instructed to meet at the steps of the

 Lincoln Memorial at the National Mall by 5:00 p.m. to catch their buses for the return

 trip to Kentucky.

        32.   Nicholas was wearing a red cap Make America Great Again cap (“MAGA

 cap”) that he had purchased that day as a souvenir.

        33.   While at the National Mall, a small group of adult men who describe

 themselves as Black Hebrew Israelites – a recognized hate group – began verbally

 assaulting and taunting Nicholas and his CovCath classmates with threats of physical

 violence and vitriolic statements, shouting, among other things, “you only got one n***er

 in the crowd,” “oh, you got two n***ers in the crowd,” “get out, n***er, get out,” “this is a

 faggot child molester,” “Christ is coming back to kick yo cracker ass,” “there will be no

 peace until there is bloodshed,” “incest babies,” “dirty ass crackers,” and “future school

 shooters.”

        34.   One of Nicholas’ classmates requested and received permission from a

 school chaperone to engage in CovCath school sports cheers in an effort to ignore and

 drown out the hate speech being hurled at them by the Black Hebrew Israelites.



                                             -6-
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 7 of 95 - Page ID#: 871



       35.   During a school cheer, Phillips and his activist companions – all of whom

 had been participating in the Indigenous Peoples March at the National Mall earlier that

 day – instigated a confrontation with Nicholas and his CovCath classmates.

       36.   Phillips began singing the AIM song, which he has used previously in

 protests and as a type of rally cry when confronting non-Indigenous Peoples.

       37.   Rather than focusing their attention on the Black Hebrew Israelites, who

 had been relentlessly hurling insults at both the teenagers for almost an hour and the

 Native Americans attending the Indigenous Peoples March prior to that, Phillips and his

 activist companions deliberately targeted the CovCath students from a distance while

 beating drums, singing, dancing, and carrying cameras to hopefully capture a viral video

 moment of the confrontation.

       38.   When Phillips first approached them, many of the CovCath students “felt

 like he was coming into their group to join in with the students’ cheers” and some joined

 in dancing to Phillips’ drumbeat and song.

       39.   Phillips intentionally walked up to the crowd of CovCath students.

       40.   Immediately behind and around Phillips were several of his own

 companions, and Nicholas and the CovCath students did not move toward Phillips or

 otherwise actively approach or surround him or his companions.

       41.   Nicholas and the students acquiesced in Phillips’ election to confront their

 group and beat his drum within inches of Nicholas’ face.

       42.   Once within their group, Phillips freely moved about, briefly walking up to

 certain students within the group of students, which included many children who were

 not CovCath students.



                                           -7-
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 8 of 95 - Page ID#: 872



        43.   Phillips then walked directly to where Nicholas was standing on the steps

 so that he could confront Nicholas and get within inches of his face.

        44.   Phillips was attired in Native American garb and was a complete stranger to

 Nicholas.

        45.   While staring and glaring at Nicholas, Phillips continued to beat his drum

 and sing loudly within inches of Nicholas’ face for several minutes.

        46.   Contrary to Phillips’ initial lie that he was “suddenly swarmed” by the

 students as he was preparing to leave or his subsequent lie that he was trying to move to

 the top of the steps of the Lincoln Memorial where friends were waiting, both of which

 were republished by the Post, Phillips approached the students from a distance and

 walked past clear pathways leading to the Lincoln Memorial.

        47.   When Phillips made his incursion into the crowd of students and directly

 confronted Nicholas, Phillips never made any attempt to move past, around, or away from

 Nicholas even though he could have done so at any time.

        48.   Phillips had walked a distance over to Nicholas and stopped directly in front

 of him, which was exactly where Phillips wanted to be.

        49.   Prior to being directly confronted by Phillips, Nicholas had not noticed

 Phillips at the National Mall.

        50.   Nicholas was startled and confused by the actions of Phillips in singling him

 out and confronting him.

        51.   During the confrontation instigated by Phillips, Nicholas stood still as he

 was concerned that turning away from Phillips might be misconstrued as a sign of

 disrespect.



                                            -8-
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 9 of 95 - Page ID#: 873



          52.   While he stood there with Phillips beating a drum near his face and singing

 loudly, Nicholas remained silent and did not utter a single word to Phillips.

          53.   Nicholas did not make any gestures by hand or otherwise toward Phillips.

          54.   At all times, Nicholas acted respectfully, responsibly, appropriately, and in

 a manner consistent with the values instilled upon him by his family and his religious

 faith.

          55.   While Phillips fully engaged Nicholas’ attention, at least one of the other

 members of Phillips’ group taunted and insulted Nicholas’ classmates.

          56.   One of Phillips’ accomplices walked up the steps around Nicholas and was

 berating one of the other students: “So if you want to make America a great cause for you

 white people, go back to Europe where you came from. This is not your land.” After the

 student responded, the adult Native American then said to the teen-ager: “Get the fuck

 out of my face with that shit.”

          57.   At that point, Nicholas’ attention wavered from Phillips – for the only time

 during the encounter – when he gestured to his fellow student not to engage with Phillips’

 cohort and instead to pay attention to Phillips.

          58.   The confrontation ended when Nicholas and his fellow CovCath students

 were instructed to board the buses.

          59.   After Nicholas moved away from him, Phillips made no attempt to climb the

 steps toward the Lincoln Memorial.

          60.   Instead, Phillips stepped up to the spot vacated by Nicholas, and he and his

 supporters celebrated their “victory” over the CovCath students.




                                              -9-
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 10 of 95 - Page ID#: 874



        61.   The Phillips supporter who had told one of the other students to “go back to

  Europe” shouted “I got him man. I got him, man, I got him. . . . We won grandpa, we

  fucking won grandpa.”

        62.   Phillips then held his drum above his head and beat it loudly and rapidly as

  the rest of his group cheered and yelled and jumped around in celebration.

        63.   During the January 18 incident, Nicholas:

               (a)   did not swarm or otherwise actively surround Phillips;

               (b)   did not target or confront Phillips;

               (c)   did not assault or physically intimidate Phillips in any manner;

               (d)   did not move from where he was standing when Phillips approached

            him;

               (e)   did not block Phillips’ path or egress;

               (f)   did not taunt or mock Phillips or anyone else present;

               (g)   did not utter a single word toward Phillips;

               (h)   did not engage in chanting, jeering, or clapping with or at Phillips;

               (i)   did not taunt or hurl any political chant or racial slur at anyone,

            including Phillips, any other Native American, or the Black Hebrew Israelites;

            and

               (j)   did not engage in any conduct whatsoever that could be accurately

            described or characterized as racist.

        64.   On January 19, 20 and 21, the Post ignored the truth and falsely accused

  Nicholas of, among other things, “accost[ing]” Phillips by “suddenly swarm[ing]” him in

  a “threaten[ing]” and “physically intimidat[ing]” manner as Phillips “and other activists

  were wrapping up the march and preparing to leave,” “block[ing]” Phillips’ path, refusing

                                            - 10 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 11 of 95 - Page ID#: 875



  to allow Phillips “to retreat,” “taunting the dispersing indigenous crowd,” chanting “build

  that wall,” “Trump2020,” or “go back to Africa,” and otherwise engaging in racist and

  improper conduct which ended only “when Phillips and other activists walked away.”

                 ONLINE VIDEOS OF THE JANUARY 18 INCIDENT

         65.   On the evening of January 18, 2019, at 7:33 p.m., Kaya Taitano, a

  participant in the Indigenous Peoples March, posted online a selectively edited 59 second

  video depicting only a small portion of the interaction between Nicholas and Phillips, see

  https://www.instagram.com/p/Bsy80cfFVAR/ (last visited Aug. 7, 2019), and later that

  night, she posted a 3 minute 44 second video of the interaction that included the time

  period in the initial video, see https://www.youtube.com/watch?v=sIG5ZB0fw1k (last

  visited Aug. 7, 2019) (collectively, the “Taitano Videos”).

         66.   The Taitano Videos did not show, among other things:

                (a)   the Black Hebrew Israelites’ misconduct and homophobic, racist

            slurs directed to the CovCath students;

                (b)   that Phillips had approached the students and inserted himself into

            their area before confronting Nicholas;

                (c)   that the students were already engaged in school cheers at the time

            Phillips approached;

                (d)   Nicholas engaging in any misconduct, including harassing, mocking,

            or taunting anyone;

                (e)   Nicholas making any gesture of any kind except to, at times,

            awkwardly smile;

                (f)   Nicholas uttering any words to Phillips or his companions;

                (g)   Nicholas moving into Phillips’ path;

                                              - 11 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 12 of 95 - Page ID#: 876



                  (h)   Nicholas blocking Phillips’ escape; or

                  (i)   Nicholas physically or verbally threatening Phillips in any manner.

           67.   At 11:13 p.m. on January 18, 2019, @2020fight, a fake Twitter account with

  a following of approximately 41,000, tweeted a 1 minute 1 second clip from the Taitano

  Videos with the comment “This MAGA loser gleefully bothering a Native American

  protestor at the Indigenous Peoples March.” (the “2020fight Video”).

           68.   The 2020fight Video is reported as having been viewed at least 2,500,000

  million times, retweeted 14,000 times, and liked 27,000 times before the account was

  suspended by Twitter no later than January 21.

           69.   Snapshots of the 2020fight video show it to have been viewed at least 10.6

  million times.

           70.   The 2020fight Video is not only incomplete, but also very misleading

  because it shows only one angle of the January 18 incident that makes it impossible to tell

  how the incident started.

           71.   Any reasonable, objective, and unbiased journalist would have readily

  known that the 2020fight Video was little more than a snapshot of a limited portion of

  the January 18 incident and that accurate and fair reporting on it required investigation

  into the events which occurred before and after those depicted in the short video clip

  posted on Twitter.

           72.   According to media reports, the @2020fight account was created in

  December 2016, tweeted an average of 130 times a day, and immediately aroused

  suspicion for its high follower count, unusually high rate of tweets, highly polarized and

  yet inconsistent political messaging, and the use of someone else’s image in the profile

  photo.

                                              - 12 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 13 of 95 - Page ID#: 877



           73.   In fact, as acknowledged by the Post on January 23, the @2020fight account

  was likely a fraudulent account available for sale on Shoutcart.com.

           74.   By January 23, the Post conceded that the @2020fight account that was

  largely responsible for the edited video going viral on social media may have been

  purchased from Shoutcart.com for that specific purpose.

           75.   With no investigation into the @2020fight account, the Post actively,

  negligently, and recklessly participated in making the 2020fight Video go viral on social

  and mainstream media when on January 19 at 9:21 a.m. Eastern, Twitter-verified Post

  reporter Joe Heim re-posted the 2020fight Video:1




                              
  1   The video link embedded in this tweet is no longer available, because the 2020fight
      account was terminated.
                                             - 13 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 14 of 95 - Page ID#: 878



         76.   The video cover image for the 2020fight Video, i.e., the static image that is

  displayed before the video plays,2 prominently features Nicholas’ face.

         77.   On the afternoon of January 19, the Post posted on Twitter and Facebook a

  link to its first online story about the January 18 incident, which embedded the 2020fight

  Video, but the video cover image was changed slightly to a still from several seconds into

  the video, resulting in a video cover image that more clearly showed Nicholas’ face (the

  version of the video with this new video cover image is referred to hereinafter as the “Viral

  Video”):3




                                  
  2   This still frame is also referred to in some instances as the “thumbnail.”
  
    The video that is currently available online has been changed by the Post since January
      19, but the video cover image is the same.
                                             - 14 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 15 of 95 - Page ID#: 879



            78.   The Post was the one of the first, if not the first, mainstream media outlet to

  expand coverage of the January 18 incident from social media to mainstream media and

  to publish the Viral Video.

            79.   Post reporter Heim was given credit for contributing to the Post’s first

  online article following his retweet of the 2020fight Video and was listed on the by-line in

  the Post’s first print article, along with Antonio Olivo and Cleve R. Wootson, Jr.

            80.   An accurate contemporaneous video as to what occurred on January 18,

  2019, was available online on the afternoon of January 18, 2019, when Shar Yaqataz

  Banyamyan, one of the Black Hebrew Israelites who was present for the encounter

  between Phillips and Nicholas, was streaming a Facebook Live video while the January

  18 incident was occurring (the “Banyamyan Video”).

            81.   Following the conclusion of the Facebook Live video stream on January 18,

  the 1 hour and 46-minute video was available for public viewing on Banyamyan’s

  Facebook page.

            82.   The Banyamyan Video was deleted from Facebook no later than January 20

  at 2:00 am EST, but prior to being deleted, it was downloaded, copied, and mirrored onto

  YouTube by different individuals, and therefore preserved and made widely available on

  the   internet      no   later   than   1:00    am      EST   on   January    20.   See,   e.g.,

  https://www.youtube.com/watch?v=t3EC1_gcr34&feature=youtu.be&t=523                         (last

  visited               Aug.              7,              2019);             see             also

  https://twitter.com/Timcast/status/1086866650446655488 (last visited Aug. 9, 2019).

            83.   A plethora of additional relevant video of the January 18 incident also was

  available online but ignored by the Post and the mainstream and social media mob of

  bullies which the Post sought to lead to further its biased agenda.

                                                 - 15 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 16 of 95 - Page ID#: 880



        84.   In fact, before the Post even published its first online article just after 4:20

  pm Eastern on January 19, longer videos were available online that demonstrated the

  falsehoods in Phillips’ account of the January 18 incident.

        85.   For instance, and as an example only, video of Phillips instigating and

  approaching Nicholas and his classmates – rather than the other way around – was

  available on Twitter no later than 12:48 p.m. on January 19, 2019, and additional videos

  continued to appear on social media and in the media throughout January 19 and 20:




                                             - 16 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 17 of 95 - Page ID#: 881



  See https://twitter.com/mariajudy_/status/1086681831804674048 (last visited April

  26,                    2019);                 see                  also,                  e.g.,

  https://twitter.com/AmeerWashington/status/1086729474912276480 (tweeting longer

  video on January 19, at 3:57 pm) (last visited Aug. 9, 2019).

            86.   A statement from a CovCath student, along with links to additional videos,

  was available on Twitter at 10:00 pm on January 19, 2019, just five hours after the Post’s

  initial    online    story   and   before   either   of   its   print   stories.   See,   e.g.,

  https://twitter.com/AClementsWKRC/status/1086822521012473858?ref_src=twsrc%5

  Etfw%7Ctwcamp%5Etweetembed%7Ctwterm%5E1086822521012473858&ref_url=http

  s%3A%2F%2Fwww.dailywire.com%2Fnews%2F42416%2Fheres-what-you-need-know-

  about-confrontation-emily-zanotti (last visited Aug. 9, 2019).

            87.   From online video and fair use of media broadcasts, Nicholas’ counsel

  produced an approximately fourteen-minute video distilling what occurred on January

  18, entitled “Nicholas Sandmann: The Truth in 15 Minutes” (the “Sandmann Video”),

  available at https://www.youtube.com/watch?v=lSkpPaiUF8s.

            88.   The Banyamyan and Sandmann Videos accurately set forth the truth of the

  January 18 incident.

            89.   The Banyamyan and Sandmann Videos demonstrate that this incident was

  intentionally instigated by Phillips and that Nicholas was targeted by a professional

  activist whose false accusations neatly fit the mainstream and social media’s anti-Trump

  agenda, particularly following the furor over the President’s tweet about Elizabeth Warren

  earlier that week.




                                              - 17 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 18 of 95 - Page ID#: 882



        90.   The Banyamyan and Sandmann Videos demonstrate that not only did

  Nicholas not engage in any of the misconduct described by the Post, but Nicholas did not

  engage in any conduct whatsoever.

                  NICHOLAS’ STATEMENT AND NBC INTERVIEW

        91.   On the afternoon of January 20, in an attempt to stem the threats of physical

  violence being made against him, his family, and his CovCath classmates, Nicholas made

  public a statement in which he provided a detailed and accurate factual description of the

  January 18 incident. A copy of Nicholas’ January 20 statement is attached hereto as

  Exhibit A.

        92.   On January 23, in a further attempt to stem the threats of physical violence

  being made against him, his family, and his CovCath classmates, Nicholas gave an

  interview to Savannah Guthrie on the Today show on NBC, in which he reiterated his

  detailed and accurate factual description of his encounter with Phillips in the face of

  accusatory questioning by Guthrie.

                   AN INVESTIGATION CONFIRMS THE TRUTH

        93.   The Post did not conduct a proper investigation before publishing its false

  and defamatory statements of and concerning Nicholas.

        94.   Pressured by the agendas of certain individuals, false and defamatory

  statement of and concerning Nicholas was also published by the Diocese of Covington on

  January 19 before a proper investigation had been conducted by the Diocese.

        95.   Subsequently, the Diocese of Covington retained through its counsel a

  third-party investigative firm, Greater Cincinnati Investigation, Inc. (“GCI”), to formally

  determine what occurred during the January 18 incident at the National Mall.



                                            - 18 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 19 of 95 - Page ID#: 883



         96.   On January 22, the Diocese of Covington issued a statement indicating that

  “the independent, third-party investigation is planned to begin this week” and stating that

  “[i]t is important for us to gather the facts that will allow us to determine what corrective

  actions, if any, are appropriate” and that “[w]e pray that we may come to the truth. . . .”

  See https://www.archlou.org/statement-regarding-covington-catholic-incident/ (last

  visited Aug. 21, 2019).

         97.   Pending the results of the third-party investigation, the Diocese apologized

  to Nicholas specifically because he had “become the face of these allegations based on

  video clips” and because “[w]e should not have allowed ourselves to be bullied and

  pressured into making a statement prematurely.” A true and correct copy of the January

  25, 2019, correspondence is attached hereto as Exhibit B.

         98.   On February 11, 2019, GCI issued its Final Investigative Report (the “GCI

  Report”), a true and correct copy of which is attached hereto as Exhibit C.

         99.   On February 11, 2019, Diocese Bishop Foys released the GCI Report and

  said in a letter to the CovCath parents that the GCI Report exonerated the students and

  demonstrated that the students did not instigate the incident at the Lincoln Memorial. A

  true and correct copy of said letter is attached hereto as Exhibit D.

         100. The GCI Report is entirely consistent with all video evidence as well as

  statements issued by Nicholas and other CovCath students and chaperones.

         101. According to the GCI Report, four (4) licensed investigators spent

  approximately 240 man hours investigating the incident, interviewed 43 students and 13

  chaperones, reviewed approximately 50 hours of Internet activity, and attempted to

  interview Phillips, who failed to respond to phone calls, emails, or investigators who

  waited outside his home for 6 hours and left a note asking him to contact them.

                                             - 19 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 20 of 95 - Page ID#: 884



         102. The GCI Report made the following key findings:

                (a)    Nicholas’ January 20 statement accurately reflects the January 18

            incident.

                (b)    There was “no evidence that students responded [to the Black

            Hebrew Israelites] with any offensive or racist statements of their own.”

                (c)    The students asked their chaperones if they could perform school

            cheers to drown out the Black Hebrew Israelites’ invective, and upon receiving

            approval, they performed the same cheers that are commonly performed at

            football or basketball games.

                (d)    There was “no evidence that the students performed a ‘Build the

            Wall’ chant.”

                (e)    Phillips approached the Covington Catholic students.

                (f)    There was “no evidence of offensive or racist statements by students

            to Mr. Phillips or members of his group.”

                (g)    The majority, if not all, of the MAGA hats being worn by students

            were purchased before, during, or after the March for Life.

                (h)    In previous years, some students had purchased ‘Hope’ hats in

            support of President Obama.

                (i)    “Mr. Phillips’ public interviews contain some inconsistencies. . . .”

             PHILLIPS WAS A BIASED AND UNRELIABLE WITNESS

         103. The Post did not publish the false narrative of Phillips as opinion but rather

  published it in news articles conveying that Phillips’ observations and/or purported

  feelings were factual.



                                              - 20 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 21 of 95 - Page ID#: 885



         104. Phillips’ statements, which were republished by the Post without

  verification, were uttered by Phillips as a factual narrative of the January 18 incident, not

  as an expression of opinion.

         105. Phillips, however, was not making truthful statements about the January 18

  incident or his state of mind during that incident but instead was spreading lies about the

  events and about Nicholas in an attempt to stir up animosity toward pro-life, Catholic,

  Trump-supporters, and to create publicity for Phillips’ activism in favor of Indigenous

  Peoples.

         106. Publicly available information demonstrates that Phillips is – and was at all

  times during the Post’s reporting on the January 18 events – a biased and unreliable

  witness, and it was negligent for the Post to publish without any investigation Phillips’

  narrative as if it were a truthful, factual account of the January 18 incident.

         107. The Post did not publish the false narrative of Phillips as opinion but rather

  published it in a news article conveying that Phillips’ observations and/or purported

  feelings were factual.

         Previous Post Articles About Phillips

         108. The Post previously published two separate articles concerning Phillips and

  his activism.

         109. The first article was published in November 1999 and related to Phillips’

  connection with Leonard Peltier, who was convicted of murdering two FBI agents in June

  1975. See “Cause Celebre,” The Washington Post, Nov. 5, 1999, avail. at

  https://www.washingtonpost.com/archive/lifestyle/1999/11/05/cause-

  celebre/0e06c18c-d71a-4c58-bbf1-89bfc61991fb/ (last visited Aug. 9, 2019).



                                              - 21 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 22 of 95 - Page ID#: 886



         110. Phillips maintained a month-long vigil at the Washington Monument

  grounds at Peltier’s insistence so that Phillips could “bring attention to all issues facing

  Native Americans” as well as Peltier’s own case.         Phillips obtained over 500,000

  signatures on a petition demanding the release of Peltier.

         111.   The second article was published by the Post in November 2000. See “A

  Mourning Wake-Up Call,” The Washington Post, Nov. 21, 2000, avail. at

  https://www.washingtonpost.com/archive/lifestyle/2000/11/21/a-mourning-wake-up-

  call/c9fd1ab8-dfdc-42fd-a5b7-c9e8d3b3512e/ (last visited Aug. 9, 2019).

         112.   The second article described the fact that Phillips and his family had put up

  tepees on the National Mall and were living in one of them for a month over the

  Thanksgiving holiday – which they decreed a “day of mourning” – to “remind people that

  a lot of American Indians don’t have too much to be thankful for.” Id.

         Activism and Publicity-Seeking

         113.   Phillips has a well-documented history of leftist activism that should have

  caused the Post to question his accusations against a white, MAGA hat-wearing Catholic

  teenager.

         114.   Phillips has a known bias against President Trump that was readily

  discoverable with a Google search.

         115.   Indeed, there are dozens of photographs and articles involving Phillips

  available online, as he regularly seeks out the media and publicity.

         116.   In 2012, Phillips was featured in a Skrillex video for a song called “Make it

  Bun Dem,” which depicts activism and violence against a police officer.                 See

  https://www.youtube.com/watch?v=BGpzGu9Yp6Y&fbclid=IwAR03qui2DycCtozD4yw

  L0yAMf6kUqp2ZkxEDWDAl1ezWfKlt59Q8QgOYgTA (last visited Aug. 9, 2019).

                                             - 22 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 23 of 95 - Page ID#: 887



           117.   Also in 2012, Phillips was the subject of a documentary titled “Between

  Earth and Sky.” See, e.g., https://www.imdb.com/title/tt2508074/ (“The story of a

  Native American family’s struggle against cancer and cultural extinction takes an

  unexpected turn as money becomes more and more important.”)

           118. From November 2016 to February 2017, Phillips lived at a camp in North

  Dakota near Standing Rock Indian Reservation to protest the Dakota Access Pipeline

  project that was revived by the President shortly after he was elected.4

           119.   That protest was ended when the governor of North Dakota ordered the

  evacuation of the camps, and 200 law enforcement officers in full riot gear forcibly

  removed those protestors who refused to leave willingly. Phillips left just ahead of the

  deadline – after his group started fires that resulted in injuries to protestors.

           120. Phillips’ daughter initially left the camp ahead of the deadline, but then she

  returned to the camp to be one of the last protestors to be forcibly removed. As she went

  back into the camp, Phillips sang the AIM song as a rally cry in her support against the

  authorities – the same song that he sang during the January 18 incident.

           121.   On April 27, 2017, Phillips protested regarding various environmental

  issues, including the Dakota Access Pipeline, on the steps of the Trump International

  Hotel in Washington, D.C.:




                                   
  
      Left-wing Democratic Representative Alexandra Ocasio-Cortez also spent several weeks
        at this same camp near Standing Rock Indian Reservation.                  See, e.g.,
        KWWSVZZZHHQHZVQHWVWRULHV (last visited Aug. 8, 2019).
                                              - 23 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 24 of 95 - Page ID#: 888




        122. Phillips, along with his group Native Youth Alliance, participated in

  numerous marches and protests in Washington, D.C. and New York City throughout 2017

  and 2018, including the Native Nations Rise March on Washington; divestment actions

  in New York City where they camped outside a Wells Fargo bank branch and then

  marched to City Hall; the Peoples’ Climate March in Seattle; and the United Nations

  Permanent       Forum        on       Indigenous       Issues.      See,       e.g.,


                                         - 24 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 25 of 95 - Page ID#: 889



  https://www.vogue.com/projects/13542941/return-to-standing-rock/ (last visited Aug.

  8, 2019).

           123. On January 13, 2019, just 5 days before the January 18 incident, Phillips

  live-streamed on Facebook and said, among other things, that “[w]e need universal

  healthcare for everybody in America. We could do it, we could feed everybody in America,

  but yet they want to build a wall, and they want to divide people. . . .”               See

  https://www.facebook.com/NativeYouthAlliance/videos/2262929833751375/                  (last

  visited Aug. 9, 2019).

           124. One month after the January 18 incident, Phillips appeared at a “Fake

  Trump Emergency” protest at the White House on February 18, during which he

  announced to the crowd that “[w]e need to build up this country instead of building a

  wall.”                                                                                  See

  https://www.facebook.com/moveon/videos/vb.7292655492/324827541476931/?type=

  2&theater (last visited Aug. 8, 20019).

           Protest at Washington D.C. Catholic Church

           125. The Post certainly should have known on January 19, 2019, that Phillips was

  using the January 18 incident for his own benefit and political motives.

           126. Phillips’ activism in Washington, D.C. continued the following day, January

  19, 2019, when Phillips led a group of protestors in a rally at the Basilica of the National

  Shrine of the Immaculate Conception in Washington, D.C. around 5:00 pm – at

  approximately the same time the Post published its first online article. See, e.g., “Nathan

  Phillips and Other Protestors Storm DC Basilica, Demand Punishment For Covington

  Boys,” Daily Caller, Jan. 24, 2019, avail. at https://dailycaller.com/2019/01/23/nathan-

  phillips-protesters-storm-basilica-covington/ (last visited Aug. 9, 2019).

                                             - 25 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 26 of 95 - Page ID#: 890



         127. The protestors, who were playing drums and chanting, attempted to enter

  the Basilica during Mass but were rebuffed by security guards.

         128. Security guards were forced to lock the doors of the Basilica with the

  congregation still inside to prevent Phillips’ group from entering the Basilica and

  disrupting Mass.

         129. During the protest at the Basilica, Phillips read a statement saying that

  “[w]e demand that the students of Covington Catholic High School be reprimanded not

  just by the school officials but, as seniors, by their upcoming universities.”

         130. Phillips also made demands from the Catholic Church, asking that it “hold

  itself responsible for the . . . hundred-plus years of genocide that indigenous peoples have

  endured and endure persistently. . . .”

         131.   As part of their demonstration outside the Basilica, the protestors

  reportedly performed the AIM song, the same one that Phillips sang during the January

  18 incident.

         Stolen Valor

         132. The Post and its reporters falsely reported that Phillips was a Vietnam

  veteran in an attempt to bolster outrage at his purported mistreatment:




                                             - 26 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 27 of 95 - Page ID#: 891




  https://twitter.com/mviser/status/1086727915415453696 (last visited Aug. 8, 2019); see

  also, e.g., First Article at Ex. G-1 (describing Phillips as “an Omaha tribe elder who also

  fought in the Vietnam War”).

          133. As recognized by the Post, Phillips previously stated unequivocally in a

  video posted to Facebook on January 3, 2018, that “I’m a Vietnam vet . . . I got an

  honorable discharge, and one of the boxes in there shows whether it is peacetime or what

  my box says is that I was in theater.” See “Nathan Phillips, man at center of standoff with

  Covington teens, misrepresented his military history,” The Washington Post, Jan. 24,

  2019,           avail.          at           https://www.washingtonpost.com/national-

  security/2019/01/23/nathan-phillips-man-standoff-with-covington-teens-faces-

  scrutiny-his-military-past/    (last   visited     Aug.    9,    2019).        See    also

  https://www.facebook.com/NativeYouthAlliance/videos/1552014181500389/ (Jan. 3,

                                            - 27 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 28 of 95 - Page ID#: 892



  2018) (Phillips live-streaming: “I got a Section 8 home because I’m a veteran, a wartime

  veteran     like   that,   honorable,    ‘in       theater.’”)    (last   visited    Aug.   9,     2019);

  https://www.facebook.com/NativeYouthAlliance/videos/1713504705351335 (May 18,

  2018) (Phillips live-streaming: “Myself, I’m a Vietnam veteran, uh times like that, you

  know. My DD-214, my discharge paper, says um, says uh ‘honorable discharge,’ um and

  it   says     uh     ‘in    theater’.    .     .      .”)   (last     visited       Aug.    9,     2019);

  https://www.facebook.com/NativeYouthAlliance/videos/1369302426544046/ (Dec. 17,

  2018) (Phillips live-streaming: “some of my supporters who come to support me as a

  veteran, you know, Vietnam times, honorably discharged, ‘in theater,’ that’s what my DD-

  214 says” and “I was gifted a place to stay because of my Vietnam times”).

          134. Several other articles online identify Phillips as a Vietnam veteran. See, e.g.,

  “Pow wow gives life to past and present in Tecumseh,” Toledo Blade, Jul. 2, 2007 (stating

  that “Phillips served in the Marine Corps in Vietnam from 1972-76”), avail. at

  https://www.toledoblade.com/frontpage/2007/07/02/Pow-wow-gives-life-to-past-

  and-present-in-Tecumseh.html (last visited Aug. 9, 2019).

          135. However, it was quickly discovered and exposed that Phillips had lied about

  his service, that he did not serve in Vietnam, that he was “discharged” instead of

  “honorably discharged,” that he had been AWOL at least three times, and that he had

  never     even     been    deployed     outside        of   the     United      States.     See,     e.g.,

  https://www.theblaze.com/news/nathan-phillips-awol-criminal-record (Jan. 24, 2019)

  (last visited Aug. 9, 2019).

          136. On or about January 22, 2019, the Post was forced to issue its first

  correction to its stories that had falsely identified Phillips as a Vietnam veteran, although

  the Post failed to disclose to its readers that Phillips had actually lied about his service:

                                                     - 28 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 29 of 95 - Page ID#: 893



         Correction: Earlier versions of this story incorrectly said that Native American
         activist Nathan Phillips fought in the Vietnam War. Phillips served in the U.S.
         Marines from 1972 to 1976 but was never deployed to Vietnam.

  See, e.g., https://news.yahoo.com/wapo-issues-correction-falsely-labeling-

  213148657.html (Jan. 22, 2019) (last visited Aug. 9, 2019).

         137. On or about January 24, 2019, the Post changed slightly the wording of its

  correction regarding Phillips’ military service but still failed to disclose Phillips’ lies:




  See https://www.washingtonpost.com/nation/2019/01/20/it-was-getting-ugly-native-

  american-drummer-speaks-maga-hat-wearing-teens-who-surrounded-him/ at end of

  article (last visited Aug. 9, 2019); see also “More truth about Nathan Phillips is revealed,

  and it sure doesn’t make him – or the Washington Post – look any better,” Jan. 24, 2019,

  avail. at https://www.theblaze.com/news/nathan-phillips-truth-vietnam-claims (last

  visited Aug. 9, 2019).

         138. The Post, which had published a story about Phillips and his family camping

  on the National Mall in November 2000, should have had reason to doubt Phillips’ more

  recent claims that he was a Vietnam veteran.

         139. In its 2000 story, the Post described a flag near Phillips’ tepee that

  demanded attention for “American soldiers missing in action in Vietnam.” The Post

  quoted Phillips as saying: “I’m a veteran . . . a Marine Corps infantryman in the ‘70s, and

  I’m   a    patriot,   and    those    soldiers    need     remembering.      .   .   .”        See

  https://www.washingtonpost.com/archive/lifestyle/2000/11/21/a-mourning-wake-up-

  call/c9fd1ab8-dfdc-42fd-a5b7-c9e8d3b3512e/ (last visited Aug. 8, 2019).

                                               - 29 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 30 of 95 - Page ID#: 894



         140. The Post, however, declared Phillips to be a Vietnam veteran because that

  better fit the Post’s narrative. As pointed out by a Post columnist on January 22: “For the

  record, [Phillips] served in the Marine Corps but was never deployed to Vietnam. But the

  compounded effrontery of mocking both a Native American and a war veteran makes a

  much more tantalizing story.” See https://www.washingtonpost.com/opinions/the-

  covington-controversy-shows-a-picture-isnt-always-worth-a-thousand-

  words/2019/01/22/851faeb6-1e9c-11e9-8b59-0a28f2191131_story.html                 (last   visited

  Aug. 8, 2019).

         Previous Unsubstantiated Claim of Harassment

         141.   The January 18 incident is not the first time that Phillips claimed to have

  been taunted and harassed by a group of white students.

         142. In April 2015, Phillips claimed that he was harassed by a group of students

  at Eastern Michigan University. See “Native American claims racial harassment by EMU

  students dressed as indians [sic],” Fox 2 Detroit, Apr. 22, 2015, avail. at

  http://www.fox2detroit.com/news/native-american-claims-racial-harassment-by-emu-

  students-dressed-as-indians (last visited Aug. 9, 2019).

         143. Phillips asserted that he walked over to a yard where a theme party was

  being held at which 30-40 students were dressed as Hurons, the former EMU mascot,

  and that when he asked what they were doing, they said that they were honoring him.

         144. Much like his statement in response to the January 18 incident, Phillips said

  in an interview in 2015 that after he walked over to the fence and told the students they

  were being racist, “it really got ugly.” Id.

         145. Although Phillips called the police to report the EMU students, he said that

  by the time the police arrived, “it was like there was no party there at all.”

                                                 - 30 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 31 of 95 - Page ID#: 895



           146. Phillips said that “there’s a lot of hate behind that” and called on school

  authorities to investigate and punish the students: “‘Whoever would sit judgment on

  them, the university the law, you know, society, that is their job. . . .’” Id.

           147. In a different interview, Phillips said that the students told him that they

  were “doing a ceremony to impregnate women.” See “College students in ‘red face’ mock

  native elder, claim racist party is ceremony to ‘impregnate women,’” Raw Story, Apr. 19,

  2015, avail. at https://www.rawstory.com/2015/04/college-students-in-red-face-mock-

  native-elder-claim-racist-party-is-ceremony-to-impregnate-women/ (last visited Aug. 9,

  2019).

           148. In another interview, Phillips claimed that the party-goers “began charging

  the fence,” which is reportedly why he called the police. See “University Party in MI

  Reveals Unsafe Climate For Native American Students,” Indian Country Today, Apr. 25,

  2015, avail. at https://newsmaven.io/indiancountrytoday/archive/university-party-in-

  mi-reveals-unsafe-climate-for-native-american-students-FBGkN1DHYky5iAUol88lUQ/

  (last visited Aug. 9, 2019).

           149.   Much like the political climate surrounding the January 18 incident, the

  political climate in Ypsilanti at the time of the alleged taunting and harassment in 2015

  was already racially charged with debates over a partial reinstatement of the former EMU

  mascot, the Huron, a Native American logo.

           150. Fueled in part by Phillips’ claim of harassment, protestors held press

  conferences and demonstrations at the school, objecting to any use of the mascot. See,

  e.g., “Native Americans rally against Hurons logo at EMU,” Detroit News, June 16, 2015,

  avail.                                                                                  at



                                               - 31 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 32 of 95 - Page ID#: 896



  https://www.detroitnews.com/story/news/local/michigan/2015/06/16/eastern-

  michigan-university-hurons-logo/28797179/ (last visited Aug. 9, 2019).

         151.   Phillips attended one of the on-campus rallies, giving an interview to MLive,

  and playing his drum. See “Drum-Banging Indian Nathan Phillips Was in the News 4

  Years Ago, Telling an Eerily Similar Story,” The Western Journal, Jan. 21, 2019, avail. at

  https://www.westernjournal.com/ct/drum-banging-indian-nathan-phillips-news-4-

  years-ago-telling-eerily-similar-story/ (last visited Aug. 9, 2019).

         152. There was never any identification of the students who allegedly taunted

  Phillips, and there is no available record that any type of disciplinary actions were taken

  by the university or the police.

         Criminal Activities

         153. Unlike Nicholas, Phillips actually has a criminal background involving

  violence and assault, which should have led the Post to question the truthfulness and

  accuracy of Phillips’ claims that he was “blocked” by Nicholas or that he was frightened

  by the high school student.

         154. Phillips has admitted to violence, proudly and laughingly stating that he

  “beat up” the boyfriend of a “little blonde-hair, blue-eyed hippie girl” who spit on him.

  See

  https://www.facebook.com/NativeYouthAlliance/videos/326861671434840/?t=4351

  (Oct. 29, 2018) (last visited Aug. 9, 2019).

         155. Phillips also has reportedly been charged with, arrested for, and/or

  convicted of numerous crimes, including escaping from prison, assault, and various

  alcohol-related crimes. See, e.g., https://www.washingtonexaminer.com/politics/native-



                                             - 32 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 33 of 95 - Page ID#: 897



  american-activist-nathan-phillips-has-violent-criminal-record-and-escaped-from-jail-

  as-teenager (last visited Aug. 9, 2019).

           Inconsistent Statements

           156. Phillips is known to have given at least nine interviews to mainstream media

  following the January 18 incident, including the Post, CNN, The Associated Press, Detroit

  Free Press, MSNBC, ABC, CBS, NBC, and Democracy Now.

           157. The accusations of Phillips and his companions, as published by the Post

  and the others identified above, are remarkable in their inconsistency with each other,

  and Phillips’ story changed over time.

           158. According to the first Post print article, Phillips stated that the students

  “suddenly swarmed around him as he and other activists were wrapping up the march.”

           159. According to The Associated Press, Phillips changed his story to say that “he

  felt compelled to get between two groups with his ceremonial drum to defuse a

  confrontation.”

           160. According to the first Post online article, Phillips said he was trying to “exit

  out of this situation and finish my song at the Lincoln Memorial.”

           161.   According to the second Post print article, “Phillips said he was trying to

  reach the top of the memorial, where friends were standing.”

           162. According to Democracy Now!, Phillips stated that “I wasn’t focusing on

  anybody except taking the youth out of there, the Indigenous youth that was with me, out

  of that situation, and that’s when Mr. Sandmann stood in front of me and blocked my

  path.”




                                               - 33 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 34 of 95 - Page ID#: 898



         163. According to the first Post print article, Phillips stated that it “was getting

  ugly” and he needed to find “an exit out” of there, but Nicholas “blocked [his] way and

  wouldn’t allow me to retreat.”

         164. But according to the second Post print article, Phillips queried “why should

  I go around him?”

         165. Despite Phillips’ claim that the students yelled “build that wall,” “go back to

  Africa,” and “go back to the reservation,” no video evidence exists substantiating this

  accusation.

         166. Despite an attorney for the Lakota People Law Project, Chase Iron Eyes’,

  claim as reported in the first Post print article that the incident “ended when Phillips and

  other activists walked away” and Phillips’ claim that he was trying to reach the top of the

  steps, the incident ended only when Nicholas left for his bus and Phillips then turned

  away from the top of the stairs and celebrated his perceived “win” with his companions.

         167. Despite Phillips’ claims that the students left because they were “running

  from the police,” the video evidence and statements of witnesses demonstrate that the

  students left to catch their buses.

         168. The fact that Phillips changed his story within the first day after the events

  were reported should have put the Post on further notice that Phillips was not a reliable

  or trustworthy witness.

                                   THE POST COVERAGE

         169. The Post publishes and distributes a printed newspaper in certain regions,

  and it also has a significant online and social media presence that reaches national and

  international audiences.



                                             - 34 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 35 of 95 - Page ID#: 899



           170. As part of its ongoing attempt to appeal to a broader audience, the Post aired

  an ad during the Super Bowl on February 3, 2019, (reportedly spending $10 million), to

  highlight “the role of journalists as eyewitnesses and gatherers of fact as well as the

  profession’s          larger        importance         to          society.”             See

  https://www.washingtonpost.com/lifestyle/style/the-washington-post-creates-its-first-

  super-bowl-spot-narrated-by-tom-hanks/2019/02/01/f1984a3a-263a-11e9-ad53-

  824486280311_story.html (last visited Aug. 7, 2019).

           171.   The Post makes its printed newspaper available electronically via e-Replica

  so that viewers can “read today’s issue of The Washington Post anytime, anywhere. . . .”

  See http://thewashingtonpost.newspaperdirect.com/epaper/viewer.aspx (last visited

  Aug. 7, 2019).

           172. The Post has approximately 1.5 million digital subscribers.               See

  https://www.nytimes.com/2019/02/11/business/media/washington-post-jeff-

  bezos.html (last visited Aug. 7, 2019).

           173. The Post actively maintains a presence on Twitter, @washingtonpost, with

  nearly               14            million            followers.                         See

  https://twitter.com/washingtonpost?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7C

  twgr%5Eauthor (last visited Aug. 7, 2019).

           174. The Post actively maintains a presence on Facebook, with over 6.3 million

  followers. See https://www.facebook.com/washingtonpost/ (last visited Aug. 7, 2019).

           175. The Post also maintains a YouTube channel with over 700,000 subscribers.

  See https://www.youtube.com/user/WashingtonPost (last visited Aug. 7, 2019).

           176. The Post has a website, www.washingtonpost.com, where it publishes its

  paper and articles.

                                               - 35 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 36 of 95 - Page ID#: 900



           177.    According to the Post, its website had 86.6 million unique visitors in

  January 2019, with 616.7 million views, and 74.5 million mobile visitors. See

  https://www.washingtonpost.com/pr/2019/02/15/january-washington-post-had-

  million-unique-visitors/ (last visited Aug. 7, 2019).

           178. The Post recognizes that “[t]oday’s readers are engaged readers,” and the

  Post “welcomes reader contributions; their scrutiny often improves our journalism.” To

  that end, “nearly all of [the Post’s] articles offer comment sections for readers to discuss

  the news of the day or provide comments. . . . Readers can also interact with Post

  reporters during [its] live chats.” See https://www.washingtonpost.com/policies-and-

  standards/ (last visited Aug. 7, 2019).

           179. In fact, the Post has an “audience engagement team” that apparently

  monitors reader’s comments and corrects articles based on those comments when

  necessary.       See https://www.washingtonpost.com/policies-and-standards/ at “Other

  Corrections Policies” (last visited Aug. 10, 2019).

           180. The Post, using both its print and vast digital platforms, rushed to lead the

  mainstream media to assassinate Nicholas’ character and bully him, publishing its first

  article online around 4:30 p.m. on January 19. The article was not “hot” or “breaking

  news.”

           181. Saturday morning, a Post editor assigned reporters to cover the January 18

  incident.        See https://www.washingtonpost.com/technology/2019/01/22/viral-story-

  spread-mainstream-media-rushed-keep-up-trump-internet-pounced/ (last visited Aug.

  9, 2019).

           182. Post reporter Antonio Olivo, who ultimately co-authored the First Article,

  began trying to contact Nathan Phillips Saturday morning:

                                              - 36 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 37 of 95 - Page ID#: 901




  See https://twitter.com/aolivo/status/1086663836567027716 (last visited Aug. 9, 2019).

        183. A Post reporter subsequently interviewed Phillips at about 3:00 pm on

  Saturday, and the Post published the First Article at approximately 4:22 pm on Saturday.

        184. Post reporter Olivo also linked to a post by Alyssa Milano and re-published

  a video taken on January 18 and posted by Taitano during which Phillips lied about the

  January 18 incident:




  See https://twitter.com/aolivo/status/1086768237961011201 (last visited Aug. 9, 2019).


                                           - 37 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 38 of 95 - Page ID#: 902



         185. To the extent the Post performed any investigation at all into what occurred,

  its unreasonable investigation did not take long, and contrary information did not stop it

  from publishing its first printed story in its Sunday newspaper the next day. One of the

  reporters on the story first retweeted the video several hours before receiving credit for

  the Post’s first article. In the intervening time, the Post apparently managed to track down

  and interview Phillips, write a story, and fan the flames of the social media mob into a

  mainstream media frenzy of false attacks and threats against Nicholas.

         186. In the Post’s own words – albeit a far cry from the true scope of the false and

  defamatory accusations it made against Nicholas – the readers of the Post’s coverage were

  “licensed to conclude that the students saw [Phillips] from afar, targeted him and

  advanced.” Of course, the Post’s readers were also licensed to falsely conclude that

  Nicholas physically and verbally assaulted Phillips while blocking his egress from a mob

  of students who were similarly engaged in racist conduct.

         187. The Post published its false stories and accusations against Nicholas widely

  across the internet on January 19, 20, and 21, 2019, including on its website, its Facebook

  page, Twitter, and YouTube.

         188. The Post also published its false accusations against Nicholas through Apple

  News, which in January 2019 reportedly had 85 million subscribers.                      See

  https://www.mediapost.com/publications/article/331318/apple-news-boosts-

  readership-to-85-million.html (last visited Aug. 8, 2019).

         189. When it published its false accusations, the Post embedded the Viral Video,

  which included the video cover image, or thumbnail, focusing on Nicholas’ face.




                                             - 38 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 39 of 95 - Page ID#: 903



         190. Nicholas’ friends and acquaintances, as well as other members of the public,

  were readily able to identify Nicholas as the subject of the Post articles given its repeated

  publication of the video cover image of Nicholas’ face.

         191.   Even the Twitter platform itself jumped into the bully pulpit and was

  influenced by early media coverage of the Post, as demonstrated when its “moment”

  feature falsely accused Nicholas and his classmates of “mocking” Phillips. According to

  reports, a Twitter spokesperson stated “Twitter Curation strives to fairly and accurately

  contextualize the nature of large conversations on the platform … The original Covington

  video appeared on Friday night. However, the Curation team did not compile a Moment

  until additional news media reporting emerged to provide context to the video – this

  included a source video interview with Nathan Phillips, which was featured in the

  Moment.”

             EXPRESSIONS OF HATRED AND SCORN BY THE PUBLIC

         192. Within hours after the articles were published by the Post online that falsely

  accused Nicholas of jeering, mocking and blocking a Native Elder and Vietnam vet –

  based solely on the one-minute Viral Video and Phillips’ statements – Nicholas became

  the subject of overwhelming public hatred, contempt, disgrace and scorn from the public.

         193. The Post, whose coverage emphasized that Nicholas was wearing a “MAGA”

  hat, contributed to the rampant cyber-assault and cyber-bullying suffered by Nicholas in

  the aftermath of its initial reporting which was also undertaken in mass by the mob of

  other bullies made up of other members of the mainstream media, individuals tweeting

  on Twitter, church officials, celebrities, and politicians.

         194. The Post’s own website displays evidence of that public hatred and scorn in

  the comments posted in response to its accusations. Examples of a handful of some of

                                              - 39 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 40 of 95 - Page ID#: 904



  the first 8,000 comments to its first article, which embedded the Viral Video with the

  cover image of Nicholas’ face, include:

            (a)“If any of my children behaved that way to ANY person (never mind a [sic]

               older person, a vet, a native American) they would go through an extended

               period where they felt prison may have been the easier place to consider

               their sins.”

            (b)“Perfect. can’t wait to go to that school. They must have lynching parties and

               mobil [sic] gas chambers. Maga.”

            (c) “Those kids are Exhibit A supporting the case for keeping abortions legal.”

            (d)“Their mob intimidation was just one instance of recent racist terrorism.

               They wanted him to be afraid for his life, and they were successful. . . . Same

               face, same smirk, same shameless entitlement that we saw from Kavanaugh

               recently. That may be what the republican party is about, but it’s not what

               America is about.”

            (e)“The young man should be severely punished – starting with expulsion but

               possibly also criminal intimidation charges – and his parents shamed. . . .”

            (f) “I have never wanted to slap anyone’s face like I did that kid’s. Till he saw

               stars. . . . What a disgusting individual. In many ways!”

            (g)“Even a still photo of this young white man is annoying. He epitomizes the

               intolerance and arrogance of American Christians.”

  See https://www.washingtonpost.com/nation/2019/01/20/it-was-getting-ugly-native-

  american-drummer-speaks-maga-hat-wearing-teens-who-surrounded-him/                        at

  comments (last visited Aug. 7, 2019).



                                            - 40 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 41 of 95 - Page ID#: 905



         195. Similar comments were posted in response to the Post’s January 19 tweet,

  which also embedded the Viral Video, including the cover image, or thumbnail, of

  Nicholas’ face:

             (a)“I wonder what this young man’s parents are thinking, knowing that he has

                become the poster boy for intolerance?”

             (b)“This kid is the poster boy for the preservation of Roe v Wade.”

             (c)“I never spanked my kids. I want to slap this one.”

             (d)“Young man, this image will haunt you into eternity, as it should, unless you

                make amends immediately.”

         196. It is not surprising that readers of the Post interpreted its statements about

  Nicholas as being defamatory.

         197. It is well-known, and it was well-known at the time the Post published its

  false and defamatory articles and tweets, that many people consider the phrase “Make

  America Great Again” – and particularly wearing a MAGA hat – to be the equivalent of a

  racist statement. See, e.g., “Are Trump’s Make America Great Again hats patriotic or

  racist?”     Detroit      Free      Press,        Jan.    24,        2019,    avail.     at

  https://www.freep.com/story/news/local/michigan/2019/01/24/maga-hats-racism-

  donald-trump/2659479002/ (last visited Aug. 6, 2019) (“Many, including actress and

  activist Alyssa Milano, now are calling the baseball caps the modern-day white hoods of

  the Ku Klux Klan, representing a white nationalist ideology pushed by the president.”).

         198. It also is well-known, and was well-known at the time the Post published its

  false and defamatory articles and tweets about Nicholas, that many people consider

  chanting “Build the wall!” to be racist. See, e.g., “Trump’s Wall of Shame,” The New York

  Times, Jan. 24, 2019, avail. at https://www.nytimes.com/2019/01/24/opinion/trump-

                                               - 41 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 42 of 95 - Page ID#: 906



  wall-shutdown.html (last visited Aug. 6, 2019) (“Whether praised by its supporters or

  condemned by its opponents, the wall is a stand-in for the larger promise of broad racial

  (and religious) exclusion and domination. It’s no surprise, then, that some Americans use

  ‘Build the wall’ as a racist chant. . . . In fact, you can almost think of the wall as a modern-

  day Confederate monument. . . .”); “Trump Never Actually Believed in the Wall,” New

  York         Magazine,          Jan.         10,        2019,                  avail.        at

  http://nymag.com/intelligencer/2019/01/trump-never-believed.html (last visited Aug.

  6, 2019) (“‘Build the wall!’ chants whipped [Trump’s] nativist base into a frenzy when he

  was a candidate . . . as both rallying cry and racist taunt.”)

         199. In fact, the understanding that “Build the wall!” is racist is so widespread

  that chanting that phrase has been used as the basis for termination of employees and

  disciplining of students. See, e.g., “A School Employee Was Removed From Campus After

  Shouting ‘Build the Wall’ at Striking Los Angeles Teachers,” Jan. 17, 2019, avail. at

  https://www.buzzfeednews.com/article/briannasacks/los-angeles-teachers-strike-

  employee-build-wall (last visited Aug. 6, 2019).

         200. Given the context in which the Post published the accusation that Nicholas

  and his classmates were wearing MAGA hats while chanting “Build the wall!” at Native

  Americans following an Indigenous Peoples March, a reasonable reader would

  undoubtedly conclude that those accusations were defamatory.

         201. This is particularly true given the furor just days earlier regarding a tweet

  on January 13, 2019, by the President in which he referred to Elizabeth Warren as

  “Pocahontas” and referenced the Wounded Knee massacre of Native Americans. See, e.g.,

  “Trump invokes one of the worst Native American massacres to mock Elizabeth Warren,”

  The        Washington          Post,        Jan.        14,       2019,         avail.       at

                                               - 42 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 43 of 95 - Page ID#: 907



  https://www.washingtonpost.com/nation/2019/01/14/trump-invokes-one-worst-

  native-american-massacres-mock-elizabeth-warren/ (last visited Aug. 6, 2019); “Native

  Americans Slam Trump For Racist ‘Wounded Knee’ Dig At Sen. Elizabeth Warren,”

  HuffPost, Jan. 14, 2019, avail. at https://www.huffpost.com/entry/native-americans-

  trump-wounded-knee-elizabeth-warren_n_5c3d4086e4b0e0baf540636f (last visited

  Aug. 6, 2019).

        202. In fact, the Post explicitly linked the January 18 incident with the

  President’s controversial tweet in many of the articles it published about the January 18

  incident. As an example of a few of its statements linking the two incidents:

            (a)On January 19, just above the embedded Viral Video with the cover image

               close-up of Nicholas’ face, a Post columnist noted that: “American Indians

               remain one of the most vulnerable groups in this country, and the cost of

               ignorance about them is already too high. Just look at this past week. It

               began with President Trump joking about a Native American massacre and

               ended with a group of teenagers in ‘Make America Great Again’ gear

               harassing an elder at the Indigenous Peoples March in the nation’s capital

               on Friday.” See https://www.washingtonpost.com/local/we-will-not-be-

               silenced-a-meaningful-march-days-after-trump-joked-about-a-native-

               american-massacre/2019/01/18/f7d93bdc-1b79-11e9-88fe-

               f9f77a3bcb6c_story.html (last visited Aug. 9, 2019).

            (b)In its First Article published online on January 19, the Post reported that:

               “[t]he encounter generated a wave of outrage on social media less than a

               week after President Trump made light of the 1890 Wounded Knee

               massacre of several hundred Lakota Indians by the U.S. Cavalry in a tweet

                                            - 43 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 44 of 95 - Page ID#: 908



               that was meant to mock Sen. Elizabeth Warren (D), who [sic] Trump

               derisively calls ‘Pocahontas.’” See infra at ¶ 250.

            (c)On January 20, a Post story noted that “[t]he Friday incident happened less

               than a week after Trump made light of the 1890 Wounded Knee massacre

               of several hundred Lakota Indians by the U.S. cavalry in a tweet that was

               meant to mock Sen. Elizabeth Warren (D-Mass.), whom Trump derisively

               calls                  ‘Pocahontas.’”                                      See

               https://www.washingtonpost.com/religion/2019/01/20/opposed-dignity-

               human-person-kentucky-catholic-diocese-condemns-teens-who-taunted-

               vet-march-life/?fbclid=IwAR2_jcpXPqoZttgm_VCIuDJ3_Os4D-

               ydNXWv9iMeczUm_TN8zJ4sPL0LVn4 (last visited Aug. 8, 2019).

            (d)Another January 20 Post article said that “Phillips noted afterward, ‘I heard

               them saying, ‘Build that wall. Build that wall.’’ Nor was that the only way the

               students were echoing President Trump. Just five days before the

               Indigenous People’s March, Trump continued his racist attacks against Sen.

               Elizabeth Warren (D-Mass.), once again referring to her on Twitter as

               “Pocahontas” and, in an outrageous twist, making light of the 1890

               massacre of hundreds of Lakota men, women and children at Wounded

               Knee            by           U.S.           soldiers.”                     See

               https://www.washingtonpost.com/outlook/2019/01/20/catholic-churchs-

               shameful-history-native-american-abuses/ (last visited Aug. 9, 2019).

        203. As the Post itself recognized and reported to its readers: “Videos of a white

  boy wearing a MAGA hat while smiling in front of a Native American tribal elder and not

  budging     immediately       triggered     an       emotional        response.”        See

                                            - 44 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 45 of 95 - Page ID#: 909



  https://www.washingtonpost.com/nation/2019/01/23/catholic-school-teen-viral-

  video-now-i-wish-i-would-have-walked-away/ (last visited August 8, 2019); see also

  “Pointing Fingers at the Coverage,” The Washington Post, Jan. 23, 2019 (“But the

  Covington story isn’t just a run-of-the-mill incident of viral outrage. It involved MAGA-

  hatwearing [sic] teens and American Indian activists.”).

         204. Phillips, who apparently told the Post that Nicholas and his classmates had

  chanted “Build the wall!” obviously considered the chant to be offensive.

         205. If chanting “Build the wall!” was not considered to be a racist chant, the Post

  would have had no reason to report it.

         206. Similarly, if wearing a MAGA hat was not considered to be racist, there

  would have been no reason for the Post to include that detail so prominently in its stories,

  including in the headlines of at least 3 of its articles.

         207. Indeed, the Post apparently considers the accusations against Nicholas to

  be comparable to incidents involving Nazi symbols, because as of the date of filing this

  Amended Complaint, the Post has included online immediately following the current

  version of the First Article – which still includes the cover image photo of Nicholas’ face

  – recommended additional, purportedly-related articles that involve Nazi salutes and

  other racist accusations:




                                               - 45 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 46 of 95 - Page ID#: 910



  See https://www.washingtonpost.com/nation/2019/01/20/it-was-getting-ugly-native-

  american-drummer-speaks-maga-hat-wearing-teens-who-surrounded-him/ (last visited

  Aug. 10, 2019).

                       RELIANCE ON MISLEADING VIRAL VIDEO

           208. The Post relied extensively in its reporting on the Viral Video, embedding it

  or linking to it in every article in which it published false and defamatory accusations

  about Nicholas.

           209. Post reporter Joe Heim was one of the first individuals in the mainstream

  media who picked up and tweeted the Viral Video, claiming that it showed “[u]nbelievably

  disturbing scenes/videos of high school kids mocking Native American elders on the steps

  of the Lincoln Memorial yesterday.” See supra at ¶ 75.

           210. The Post website includes a guide titled “SEEING ISN’T BELIEVING: The

  Fact         Checker’s       guide       to        manipulated      video.”             See

  https://www.washingtonpost.com/graphics/2019/politics/fact-checker/manipulated-

  video-

  guide/?fbclid=IwAR0WG1LCGnjgJFUo7w_RD7GgJNZIhZbov23YJxj8l1yD878IzMBX8

  7ocUII&noredirect=on (last visited on Aug. 22, 2019).

           211.   In its Fact Checker’s guide to manipulated video, the Post recognizes that

  “[t]he Internet is increasingly populated with false and misleading videos” and claims that

  the guide is intended “to develop a universal language to label manipulated video and

  hold creators and sharers of this misinformation accountable.” Id.

           212. The Post’s Fact Checker’s guide to manipulated video identifies three

  different ways in which video can be false and misleading: (1) Missing Context,

  (2) Deceptive Editing, and (3) Malicious Transformation. Id.

                                                - 46 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 47 of 95 - Page ID#: 911



         213. The Viral Video published repeatedly by the Post with the accusations

  against Nicholas is guilty of two of these three descriptions of types of false and misleading

  videos, because it was presented in an inaccurate manner and was a brief clip shown in

  isolation that created and furthered a false narrative. The Viral Video is similar to an

  example provided by the Post in its Fact Checker’s guide to manipulated video:




  Id.

         214. Despite the fact that the Post should have immediately recognized the Viral

  Video as a “false and misleading video,” the Post nevertheless continued to rely on the

  Viral Video to support Phillips’ false and defamatory narrative against Nicholas.

                        EDITOR’S NOTES AND CORRECTIONS

         215. As a practical demonstration that the accusations made against Nicholas by

  the Post are conveyed to the reader as factual events capable of being proven true or false,

  certain media outlets quickly clarified, corrected and/or retracted false factual

  accusations about Nicholas. For instance, KTXL Fox40 issued “A Note To Our Viewers

  About Our Covington Coverage,” stating, in part, as follows:



                                              - 47 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 48 of 95 - Page ID#: 912



        “Early reports also contained unverified statements about the students’
        conduct, including statements by Phillips that they had chanted ‘Build That
        Wall,’ and made remarks offensive to Native Americans. Though several
        videos have come to light since the incident, none of them contains evidence
        of hostile remarks by the students.”
                                              ***

        “Our reports contained other remarks which, after videos emerged and both
        sides were heard from, proved unsubstantiated or untrue. Sandmann was
        accused of blocking Phillips’ path so he could not climb the steps of the
        Memorial to pray. Students were accused of assembling in the Indigenous
        People’s space, and taunting and mocking the Native Americans. We
        reported the Diocese of Covington’s condemnation of the Covington
        Catholic High School students, a denunciation that was retracted in six days
        when the church admitted it had rushed to judgment … saying they had
        been ‘bullied and pressured into making a statement prematurely.’”
                                            ***
        “The facts now available about this story show no evidence of taunting by
        the students … Phillips was not denied freedom of movement – he
        approached the student gathering and said he wanted to promote peace
        between the students and the other activist group that taunted them with
        profanity. Sandmann, for his part, professed the same motive: keeping
        calm, and preventing the situation from getting out of hand. His behavior,
        and the prompt arrival of the school buses, achieved this goal. Until the
        story went viral the next day.”
                                            ***
        “The lion’s share of the denunciations of this event landed on the students,
        and the focus of attention was on Sandmann, who reportedly had bought
        his red cap that afternoon. Such is the result of cell phone video presented
        as news: it shows a small window of reality for a short burst of time.
        Context, which is essential in any news report, is lacking. Judgments are
        reached without the benefit of all or even most of the facts. It is a
        prescription for error[.]”
                                            ***
        “We should have considered that the targets of this story were high school
        students.”
                                            ***
        “We owe an apology to the students, their families, and the face of the
        Covington student group, Nick Sandmann. . . . Because of the way this story
        came together – fueled by a viral video with no on-scene reporting by
        independent voices – we lost sight of our standard of fairness, context, and
        accuracy. This is especially serious when the groundswell of misinformed
        anger fell on a group of teenagers who never sought the attention, let alone
        the abusive treatment, they got. They deserved better, and so did our
        viewers.”

  A true and correct copy of KTXL Fox40’s statement is attached hereto as Exhibit E.

                                           - 48 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 49 of 95 - Page ID#: 913



           216. In fact, the Post has recognized and admitted both that its accusations

  against Nicholas are capable of being proven true or false and that a number of those

  accusations were actually false as initially published by the Post.

           217. Over one month after the January 18 incident, and 10 days after Nicholas

  sued the Post on February 19, 2019, and while failing to issue an admission of fault, an

  apology, an adequate correction, or an unequivocal retraction, on Friday, March 1, 2019,

  the Post published several different “Editor’s notes” and “Corrections” in its print

  newspaper, as a preface to its online articles, and as a stand-alone page on its website.

  True and correct copies of The Washington Post’s Editor’s Notes and Corrections are

  attached hereto as Exhibit F.

           218. Pursuant to the Post’s “Corrections policy,” it generally is not necessary for

  the Post to note changes to online articles, but “it is necessary to use a correction,

  clarification, or editor’s note to inform readers whenever we correct a significant

  mistake.”          See    https://www.washingtonpost.com/policies-and-standards/           at

  “Corrections policy: Updating a digital report” (emphasis in original) (last visited Aug. 10,

  2019).

           219. The Post’s Corrections policy also provides that “[i]f we are substantively

  correcting an article, photo caption, headline, graphic, video or other material, we should

  promptly       publish      a    correction       explaining   the     change.”          See

  https://www.washingtonpost.com/policies-and-standards/           at   “Corrections    policy:

  Corrections” (last visited Aug. 10, 2019).

           220. Additionally, an Editor’s Note is reserved for correction of particularly

  egregious errors and is described by the Post as follows: “A correction that calls into

  question the entire substance of an article, raises a significant ethical matter or addresses

                                                - 49 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 50 of 95 - Page ID#: 914



  whether an article did not meet our standards, may require an Editor’s Note and be

  followed by an explanation of what is at issue. A senior editor must approve the addition

  of an Editor’s Note to a story.” See https://www.washingtonpost.com/policies-and-

  standards/ at “Corrections policy: Editor’s notes” (last visited Aug. 10, 2019).

         221. In its stand-alone online “Editor’s note related to Lincoln Memorial

  incident,” the Post published the following:




  See https://www.washingtonpost.com/nation/2019/03/01/editors-note-related-

  lincoln-memorial-incident/ (last visited Aug. 9, 2019).


                                             - 50 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 51 of 95 - Page ID#: 915



          222. The Post published an Editor’s Note to its online First Article5 and Second

  Article6 as follows:




                                  
  5   See infra, at ¶¶ 250-263.
  6   See infra, at ¶¶ 264-271.
                                            - 51 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 52 of 95 - Page ID#: 916



  See https://www.washingtonpost.com/nation/2019/01/20/it-was-getting-ugly-native-

  american-drummer-speaks-maga-hat-wearing-teens-who-surrounded-him/ (last visited

  Aug. 9, 2019).

           223. The Post published an Editor’s Note in the print edition of its Friday, March

  1 newspaper, which applied to the Third Article7 and the Sixth Article8 as follows:




                                  
  7   See infra, at ¶¶ 272-286.
  8   See infra, at ¶¶ 313-325.
                                              - 52 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 53 of 95 - Page ID#: 917



          224. The Post published a “Correction” on March 1 to its online Fourth

  Article9:




  See     https://www.washingtonpost.com/religion/2019/01/20/opposed-dignity-human-

  person-kentucky-catholic-diocese-condemns-teens-who-taunted-vet-march-life/       (last

  visited Aug. 9, 2019).




                                  
  9   See infra, at ¶¶ 287-301.
                                           - 53 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 54 of 95 - Page ID#: 918



           225. The Post published an Editor’s Note to its online Fifth Article10 on March 1

  as follows:




  See      https://www.washingtonpost.com/politics/2019/01/20/most-young-white-men-

  are-much-more-open-diversity-than-older-generations/ (last visited Aug. 9, 2019).

           226. The Post also published an Editor’s Note to its online Seventh Article11:




                                  
  10   See infra at ¶¶ 302-312.
  11   See infra at ¶¶ 326-334.
                                              - 54 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 55 of 95 - Page ID#: 919




  See    https://www.washingtonpost.com/local/social-issues/picture-of-the-conflict-on-

  the-mall-comes-into-clearer-focus/2019/01/20/c078f092-1ceb-11e9-9145-

  3f74070bbdb9_story.html (last visited Aug. 9, 2019).

        227. Additionally, on Twitter, the Post purported to delete a tweet that it

  determined was inaccurate (although the offending tweet was not actually deleted) and

  provided a link to the stand-alone Editor’s Note on its website:
                                            - 55 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 56 of 95 - Page ID#: 920




  See https://twitter.com/washingtonpost/status/1101609186184646656 (last visited Aug.

  9, 2019).

         228. According to the Post’s own Editor’s Notes and Corrections, its initial

  articles reported that “Nathan Phillips was prevented by one student from moving on,”

  that “his group had been taunted by the students,” that “one of the activists was accosted

  and prevented from moving on,” and that Nathan Phillips claimed “that one student

  blocked him from moving” and that “[h]e just blocked my way and wouldn’t allow me to

  retreat.”

         229. However, according to the Post as of March 1, the “facts” conveyed in these

  initial reports were either “contradicted by available video” or “video evidence

  contradicted or failed to corroborate” these factual accusations.

         230. At least one Post article made abundantly clear the false, factual accusations

  contained in the Post’s coverage, while another Post reporter felt obligated to clear up the

  record created by the Post.


                                             - 56 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 57 of 95 - Page ID#: 921



         231. In a Post article entitled, “‘Fuller Picture’:   How major media outlets

  handled their accounts of the Covington story,” the Post published the following:

         Given Phillips’s comment to The Post that he was “swarmed” by the
         students, readers would have been licensed to conclude that the students
         saw him from afar, targeted him and advanced. We learned later that
         Phillips himself had walked straight into the student group, making a
         swarm all but inevitable.

  See https://www.washingtonpost.com/opinions/2019/01/23/fuller-picture-how-

  major-media-outlets-handled-their-evolving-accounts-covington-

  story/?utm_te%E2%80%A6 (last visited Aug. 7, 2019).

         232. Post reporter Megan McCardle listed a number of defamatory meanings

  found in the Post’s coverage in a series of tweets on January 23 and laid to rest the issue

  of whether they were false statements of fact or protected opinion, stating, among other

  tweets in the string:

            a) “My paper, the Washington Post, locates the activist. He describes being
                taunted by March for Life People as another protest, the Indigenous
                Peoples’ March, is breaking up. Chants of ‘Build the Wall’ and other
                unpleasantness. He decides to remove himself to the Lincoln Memorial.”

            b) “Nathan Phillips, the activist, is on his way to the memorial when Nick
                Sandmann, aka The Smirker, blocks his way. The kids have swarmed
                around him, cutting off retreat. They’re at an impasse. Phillips starts
                beating his drum and praying, thinking of his wife.

            c) “Then a longer video surfaces, proving pretty incontrovertibly
                that almost none of this happened.” (Emphasis added).

            d) “[H]e did not get cut off by the group while walking up the steps. He
                marched straight into the group, past a clear and open path up the steps.”

            e) “This is obviously not even close to what Phillips said happened, and also,
                very hard to confuse with Phillips [sic] account; the discrepancies are not
                minor, and it’s hard to see how they happened.”

            f) “So first, obvious thing: Any piece of information that comes from Phillips
                should be utterly discounted. Journalists do not rely on sources who tell


                                            - 57 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 58 of 95 - Page ID#: 922



                 two different versions of major events in quick succession, after video has
                 disproven the first account. For obvious reasons.”

              g) “I’m not going to litigate whether one can wear a MAGA hat without being
                  a horrible racist. It’s pointless; no one changes their mind. So let’s just grant,
                  arguendo, that Red Hat Bad.”

              h) “But is it impossible that someone could wear a red hat and also not threaten
                  a Native American activist? We don’t even have to argue about whether they
                  will inevitably do threatening racist things…”

              i) “I think if we’re not lunatics we have to agree that it is possible to put a red
                  hat on your head and not be automatically compelled to commit acts of overt
                  racism while your are [sic] very obviously being filmed by multiple people,
                  most of them members of minority groups.”

              j) “But I don’t think that ‘wearing a MAGA hat’ is in the same class as
                  ‘surrounding an elderly Native American man and implicitly threatening
                  him’. …

              k) “And when it becomes clear that the former *did not happen*, it is
                  distressing to watching apparently sane adults claim that *nothing* has
                  changed, that *no revision* of their earlier judgment is required …”

              l) “But again, ‘cultural insensitivity,’ while bad … is not the same thing as
                  ‘surrounding and jeering at a lone elderly minority in a threatening
                  manner.’”

              m)“Because let’s remember what happened to Sandmann, the abuse that was
                 heaped on him. The guy fantastizing about feeding him headfirst into a
                 woodchipper, and more realistically, the ones fantasizing about how he’d be
                 denied college admissions and functionally unemployable.”

              n) “But while I don’t think we can avoid bad fast takes, I do think we can avoid
                  the absolutely vicious way these kids were treated.”

              o) “Fighting racism is a good cause. It is a GREAT cause. It does not require
                  us to believe things that are not true. And it cannot afford for us to believe
                  things that aren’t true.”

  See https://twitter.com/asymmetricinfo/status/1088173759272574977 (last visited Aug.

  7, 2019).




                                                - 58 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 59 of 95 - Page ID#: 923



                       PARTIES, JURISDICTION, AND VENUE

          233. Nicholas Sandmann and his parents reside in Kenton County, Kentucky.

          234. Nicholas currently is a 17-year old 12th grade student who attends CovCath,

  an all-male Catholic high school in Park Hills, Kentucky.

          235. The Post is a foreign corporation existing under the laws of the State of

  Delaware with its principal place of business being located at 1301 K. Street NW,

  Washington, D.C. 20071. The Post may be served by delivery of a copy of the summons

  and complaint to its duly-appointed registered agent, C T Corporation System, 1015 15th

  Street NW, Suite 1000, Washington, D.C. 20005.

          236. There exists complete diversity of citizenship between Plaintiffs and the

  Post.

          237. The amount in controversy greatly exceeds Seventy-Five Thousand Dollars

  ($75,000.00), exclusive of interests, costs, and attorneys’ fees, as required to sustain

  subject-matter jurisdiction in this Court.

          238. This Court has subject-matter jurisdiction over this matter pursuant to 28

  U.S.C. § 1332(a).

          239. The Post has one of the largest print circulations and number of online

  subscribers in the country.

          240. The Post transacts business in the State of Kentucky, including through the

  sale of print newspapers and online subscriptions, and committed the tortious acts

  identified herein in the State of Kentucky.

          241. The Post published the print and online articles identified herein in the

  State of Kentucky.



                                               - 59 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 60 of 95 - Page ID#: 924



         242. The Post has intentionally sought and obtained benefits from their tortious

  acts in the State of Kentucky.

         243. The Post directed its unlawful and bullying conduct at Nicholas, a citizen of

  Kentucky.

         244. Nicholas suffered substantial reputational and emotional harm in this

  District.

         245. There is a reasonable and direct nexus between the Post’s tortious conduct

  in Kentucky and the harm suffered by Nicholas in Kentucky and beyond.

         246. The Post is subject to the jurisdiction of this Court pursuant to KRS 454.210.

         247. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

  Post is subject to personal jurisdiction in this District and/or a substantial part of the

  events giving rise to this claim occurred in this District, including publication and injury.

                        CAUSE OF ACTION FOR DEFAMATION

         248. Nicholas reasserts and incorporates by reference paragraphs 1 through 247

  of this Complaint as if fully restated herein.

         249. The Post published to third parties without privilege no less than six false

  and defamatory articles of and concerning Nicholas, including two in its print newspaper

  and four online. This number does not include those articles that the Post updated and

  changed after initial publication.

  First Article

         250. On January 19, 2019, the Post published online its first false and defamatory

  article entitled “‘It was getting ugly’: Native American drummer speaks on MAGA-hat

  wearing teens who surrounded him” (the “First Article”). A true and correct copy of the

  archived First Article as published at 4:22 pm (which does not include the video cover

                                              - 60 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 61 of 95 - Page ID#: 925



  image from the Viral Video that was embedded in the article or any photographs) is

  attached hereto as Exhibit G-1, and the current version of the article can be viewed online

  at   https://www.washingtonpost.com/nation/2019/01/20/it-was-getting-ugly-native-

  american-drummer-speaks-maga-hat-wearing-teens-who-surrounded-him/ (last visited

  Aug. 9, 2019).

         251. The false and defamatory statements in the First Article are about Nicholas,

  as evidenced by the fact that the First Article features Nicholas prominently by embedding

  the Viral Video, which has the cover image of Nicholas’ face, and by emphasizing his

  alleged involvement as the “one standing about a foot from the drummer’s face wearing a

  relentless smirk.”

         252. Additionally, an archived version of the First Article from 6:32 pm on

  January 19 includes a photograph of Nicholas’ face:




                                            - 61 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 62 of 95 - Page ID#: 926



  See https://archive.is/YMKNO (last visited Aug. 9, 2019).12 A true and correct copy of

  this archived article (which does not include the video cover image for the embedded

  video) is attached hereto as Exhibit G-2.

             253. The Post described the Viral Video it published on January 19, which

  included the video cover image close-up of Nicholas’ face, with the caption “Teens mock

  and jeer Native American elder on the Mall” or “Teens mock Native American elder on

  the Mall”:




  See

  https://www.washingtonpost.com/newssearch/?query=%22Nathan%20Phillips%22&s

  ort=Relevance&datefilter=All%20Since%202005&spellcheck&startat=40#top                         (last

  visited Aug. 9, 2019).

             254. In addition to the individual statements constituting false and defamatory

  accusations against Nicholas that are detailed below, the First Article, when viewed in



                                     
  
       Articles and posts by the Post apparently are not routinely cached or archived, and it is
          therefore difficult to obtain original versions of the articles that were published because
          the Post changes its online articles without always providing any notice that it has done
          so. In this First Amended Complaint, Nicholas has been able to provide some earlier
          versions of articles than were available at the time of filing his initial Complaint, and
          he anticipate that additional versions may be produced by the Post during discovery.
                                                  - 62 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 63 of 95 - Page ID#: 927



  context and including all statements, images, graphics, and video contained and linked to

  therein, conveyed a number of false and defamatory gists about Nicholas.

           255. The First Article conveyed the false and defamatory gist that Nicholas

  instigated a confrontation with Phillips and subsequently engaged in racist conduct.

           256. The First Article communicated the false and defamatory gist that Nicholas

  assaulted and/or physically intimidated Phillips.

           257. The First Article communicated the false and defamatory gist that Nicholas

  engaged in racist taunts.

           258. The First Article implied that the Post had information not disclosed to its

  readers, because the very first words of the article described “[t]he images in a series of

  videos that went viral on social media Saturday,” and the Post purported to tell its readers

  what was “[i]n them,” i.e., “[t]he images in a series of videos.”

           259. The Post, however, embedded only the Viral Video into the First Article. It

  is unknown to what “series of videos” the Post was referring, and there is no indication in

  the First Article as to what those videos are or where they can be located – beyond the

  embedded Viral Video, which is edited in such a way so as to be completely misleading.

           260. In fact, at the time of the publication of the First Article, there were videos

  available online that demonstrated that the narrative of events given by Phillips, and

  blindly republished by the Post in the First Article, was entirely false.

           261. There was no way for the Post’s readers to determine that the report in the

  First Article was false, however, because the Post did not disclose which videos it was

  describing and did not provide any video to its readers aside from the misleading Viral

  Video.



                                               - 63 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 64 of 95 - Page ID#: 928



        262. The accusations in the First Article are statements of fact capable of being

  proven true or false, as evidenced in part by the Editor’s Note published by the Post with

  respect to the First Article in which it admitted that other evidence disproved certain of

  its accusations against Nicholas.

        263. In its First Article, the Post published or republished the following false and

  defamatory statements:

            (a)The headline “‘It was getting ugly’: Native American drummer speaks on the

               MAGA-hat wearing teens who surrounded him.”

            (b)“In an interview Saturday, Phillips, 64, said he felt threatened by the teens

               and that they suddenly swarmed around him as he and other activists were

               wrapping up the march and preparing to leave.”

            (c)“Phillips, who was singing the American Indian Movement song of unity

               that serves as a ceremony to send the spirits home, said he noticed tensions

               beginning to escalate when the teens and other apparent participants from

               the nearby March for Life rally began taunting the dispersing indigenous

               crowd.”

            (d)“A few people in the March for Life crowd began to chant ‘Build that wall,

               build that wall,’ he said.”

            (e)“‘It was getting ugly, and I was thinking: ‘I’ve got to find myself an exit out

               of this situation and finish my song at the Lincoln Memorial,’ Phillips

               recalled. ‘I started going that way, and that guy in the hat stood in my way

               and we were at an impasse. He just blocked my way and wouldn’t allow me

               to retreat.’”



                                             - 64 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 65 of 95 - Page ID#: 929



            (f) “‘It clearly demonstrates the validity of our concerns about the

               marginalization and disrespect of Indigenous peoples, and it shows that

               traditional knowledge is being ignored by those who should listen most

               closely,’ Darren Thompson, an organizer for the [Indigenous Peoples

               Movement], said in the statement.”

            (g)“Chase Iron Eyes, an attorney with the Lakota People Law Project, said the

               incident lasted about 10 minutes and ended when Phillips and other

               activists walked away.”

            (h)“‘It was an aggressive display of physicality. They were rambunctious and

               trying to instigate a conflict,’ he said. ‘We were wondering where their

               chaperones were. [Phillips] was really trying to defuse the situation.’”

            (i) “Phillips, an Omaha tribe elder who also fought in the Vietnam war, has

               encountered anti-Native American sentiments before . . . .”

  Second Article

        264. On January 20, the Post updated its First Article and published online the

  Second Article (the “Second Article”). A true and correct copy of the archived Second

  Article (which does not include the video cover image from the Viral Video that was

  embedded in the article) is attached hereto as Exhibit H, and the current version of the

  article can be viewed online at https://www.washingtonpost.com/nation/2019/01/20/it-

  was-getting-ugly-native-american-drummer-speaks-maga-hat-wearing-teens-who-

  surrounded-him/ (last visited Aug. 9, 2019).

        265. The false and defamatory statements in the Second Article are about

  Nicholas, as evidenced by the fact that the Second Article features Nicholas prominently

  by embedding the Viral Video, which has the cover image of Nicholas’ face, and by

                                           - 65 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 66 of 95 - Page ID#: 930



  emphasizing his alleged involvement as the “one standing about a foot from the

  drummer’s face wearing a relentless smirk.”

         266. Additionally, the statement from the Diocese was about Nicholas as

  evidenced, in part, by the subsequent letter from the Diocese apologizing specifically to

  Nicholas, who was “the face” of the false accusations, for the statement republished by the

  Post. See Exhibit B.

         267. In addition to the individual statements constituting false and defamatory

  accusations against Nicholas that are detailed below, the Second Article, when viewed in

  context and including all statements, images, graphics, and video contained and linked to

  therein, conveyed a number of false and defamatory gists about Nicholas.

         268. The Second Article, as updated and in addition to the statements and gists

  identified above in the First Article, communicated the false and defamatory gist that

  Nicholas’ behavior violated the fundamental standards of his religious community and

  violated the policies of his school such that he should be expelled.

         269. For the same reasons as the First Article, in its Second Article, the Post again

  conveyed to its readers that it had information not available to them by referencing

  “images in videos that went viral on social media Saturday,” while embedding only the

  Viral Video and not disclosing or linking to any other videos that the Post writers may

  have reviewed.

         270. The accusations in the Second Article are statements of fact capable of being

  proven true or false, as evidenced in part by the Editor’s Note published by the Post with

  respect to the Second Article in which it admitted that other evidence disproved certain

  of its accusations against Nicholas.



                                             - 66 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 67 of 95 - Page ID#: 931



         271. In its false and defamatory Second Article, in addition to those identified in

  the First Article, the Post published or republished the following false and defamatory

  statements:

            (a)“‘We [Bishop Foys and the Diocese of Covington] condemn the actions of

                the Covington Catholic High School students towards Nathan Phillips

                specifically, and Native Americans in general,’ the statement said. ‘The

                matter is being investigated and we will take appropriate action, up to and

                including expulsion.’ … The diocese’s statement expressed regret that

                jeering, disrespectful students from a Catholic school had become the

                enduring image of the march.”

  Third Article

         272. On January 20, 2019, the Post published in print its third false and

  defamatory article entitled “Marcher’s accost by boys in MAGA caps draws ire” (the “Third

  Article”). A true and correct copy of the Third Article is attached hereto as Exhibit I.

         273. The Third Article was published in the Post’s Sunday edition of its

  newspaper on page 1 of the Metro section.

         274. The Third Article features Nicholas prominently by referring to the Viral

  Video with its cover image of Nicholas’ face, and emphasizing Nicholas’ alleged

  involvement as the “one who stood about a foot from the drummer’s face also wearing a

  relentless smirk” and “that guy in the hat” who, according to Phillips, “stood in my way

  and we were at an impasse. He just blocked my way and wouldn’t allow me to retreat.”

  Additionally, the teens were identified in the Third Article as being from CovCath. Finally,

  the Diocese specifically apologized to Nicholas for its statements about him that were

  republished by the Post in the Third Article. See Exhibit B.

                                             - 67 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 68 of 95 - Page ID#: 932



         275. In addition to the individual statements constituting false and defamatory

  accusations against Nicholas that are detailed below, the Third Article, when viewed in

  context and including all statements, images, graphics, and video contained and linked to

  therein, conveyed a number of false and defamatory gists about Nicholas.

         276. The Third Article communicated the false and defamatory gist that Nicholas

  instigated a confrontation with Phillips and subsequently engaged in racist conduct.

         277. The Third Article communicated the false and defamatory gist that Nicholas

  assaulted and/or physically intimidated Phillips.

         278. The Third Article communicated the false and defamatory gist that

  Nicholas’ behavior violated the fundamental standards of his religious community.

         279. The Third Article communicated the false and defamatory gist that

  Nicholas’ behavior violated the policies of his school such that he should be expelled.

         280. The Third Article implied that the Post had information not disclosed to its

  readers, because the very first words of the article described “[t]he images in videos that

  went viral on social media Saturday,” and the Post purported to tell its readers what was

  “[i]n them,” i.e., “[t]he images in videos.”

         281. The Post, however, provided no indication in the Third Article as to what

  those videos were or where they could be located.

         282. The description of events in the Third Article reflects only what could be

  seen in the Viral Video – the only video the Post had included online – and does not

  provide a description of the January 18 incident as it could be viewed by the Banyamyan

  Video or other online videos.




                                                 - 68 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 69 of 95 - Page ID#: 933



         283. In fact, at the time of the publication of the Third Article on January 20,

  there were videos available online that demonstrated that the version of events given by

  Phillips, and blindly republished by the Post in the Third Article, was entirely false.

         284. There was no way for the Post’s readers to determine that the report in the

  Third Article was false, however, because the Post did not disclose which videos it was

  describing and did not provide descriptions of any video to its readers aside from the

  misleading Viral Video.

         285. The accusations in the Third Article are statements of fact capable of being

  proven true or false, as evidenced in part by the Editor’s Note published by the Post with

  respect to the Third Article in which it admitted that other evidence disproved certain of

  its accusations against Nicholas.

         286. In its Third Article, the Post published or republished the following false

  and defamatory statements:

            (a)The headline “Marcher’s accost by boys in MAGA caps draws ire.”

            (b)“In an interview Saturday, Phillips, 64, said he felt threatened by the teens

                and that they suddenly swarmed around him as he and other activists were

                wrapping up the march and preparing to leave.”

            (c)“Phillips, who was singing the American Indian Movement song that serves

                as a ceremony to send the spirits home, said he noticed tensions beginning

                to escalate when the teens and other apparent participants from the nearby

                March for Life rally began taunting the dispersing indigenous crowd.”

            (d)“A few people in the March for Life crowd began to chant ‘Build that wall,

                build that wall,’ he said.”



                                              - 69 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 70 of 95 - Page ID#: 934



           (e)“‘It was getting ugly, and I was thinking: ‘I’ve got to find myself an exit out

              of this situation and finish my song at the Lincoln Memorial,’ Phillips

              recalled. ‘I started going that way, and that guy in the hat stood in my way

              and we were at an impasse. He just blocked my way and wouldn’t allow me

              to retreat.’”

           (f) “‘It clearly demonstrates the validity of our concerns about the

              marginalization and disrespect of Indigenous peoples, and it shows that

              traditional knowledge is being ignored by those who should listen most

              closely,’ Darren Thompson, an organizer for the [Indigenous Peoples

              Movement], said in the statement.”

           (g)“‘We [Bishop Foys and the Diocese of Covington] condemn the actions of

              the Covington Catholic High School students towards Nathan Phillips

              specifically, and Native Americans in general,’ the statement said. ‘The

              matter is being investigated and we will take appropriate action, up to and

              including expulsion.’”

           (h)“Chase Iron Eyes, an attorney with the Lakota People Law Project, said the

              incident lasted about 10 minutes and ended when Phillips and other

              activists walked away.”

           (i) “‘It was an aggressive display of physicality. They were rambunctious and

              trying to instigate a conflict,’ he said. ‘We were wondering where their

              chaperones were. [Phillips] was really trying to defuse the situation.’”

           (j) “In that role, he [Phillips] has encountered anti-Native American sentiment

              before . . . .”



                                            - 70 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 71 of 95 - Page ID#: 935



  Fourth Article

         287. On the afternoon of January 20, 2019, the Post published online its fourth

  false and defamatory article entitled “Opposed to the dignity of the human person’:

  Kentucky Catholic diocese condemns teens who taunted vet at March for Life” (the

  “Fourth Article”). A true and correct copy of the archived Fourth Article (which does not

  include the video cover image from the Viral Video that was embedded in the article) is

  attached hereto as Exhibit J-1. The Post also tweeted a link to the Fourth Article, and a

  true and correct copy of that tweet is attached hereto as Exhibit J-2.          See also

  https://twitter.com/washingtonpost/status/1087078818890817537?lang=en               (last

  visited Aug. 9, 2019):




         288. The false and defamatory statements in the Fourth Article are about

  Nicholas, as evidenced by the fact that the Fourth Article features Nicholas prominently

  by embedding the Viral Video, which has the cover image of Nicholas’ face, and

  emphasizing Nicholas’ alleged involvement as the “teen, shown smirking at [Phillips] in

  the video, [who] was blocking him from moving.” Additionally, the Diocese specifically



                                            - 71 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 72 of 95 - Page ID#: 936



  apologized to Nicholas for its statements about him that were republished by the Post in

  the Fourth Article. See Exhibit B.

         289. In addition to the individual statements constituting false and defamatory

  accusations against Nicholas that are detailed below, the Fourth Article, when viewed in

  context and including all statements, images, graphics, and video contained and linked to

  therein, conveyed a number of false and defamatory gists about Nicholas.

         290. The Fourth Article communicated the false and defamatory gist that

  Nicholas instigated a confrontation with Phillips and engaged in racist conduct.

         291. The Fourth Article communicated the false and defamatory gist that

  Nicholas assaulted Phillips.

         292. The Fourth Article communicated the false and defamatory gist that

  Nicholas’ behavior violated the fundamental standards of his religious community.

         293. The Fourth Article communicated the false and defamatory gist that

  Nicholas’ behavior violated the policies of his school such that he should be expelled.

         294. The Fourth Article implied that the Post had information not disclosed to

  its readers, because the very first words of the article described “[a] viral video of a group

  of Kentucky teens in ‘Make America Great Again’ hats taunting a Native American veteran

  on Friday. . . .” The Post purported to tell its readers what “[t]he video . . . showed. . . .”

         295. The Post, however, embedded only the extremely misleading Viral Video

  into the Fourth Article.

         296. In fact, at the time of the publication of the Fourth Article, there were videos

  available online that demonstrated that the version of events given by Phillips, and blindly

  republished by the Post in the Fourth Article, was entirely false.



                                               - 72 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 73 of 95 - Page ID#: 937



         297. There was a link included in the Fourth Article to “[a]n unverified, longer

  video of the event,” which the article describes as showing “that the altercation between

  teens and the man was part of a broader tense scene on the memorial plaza over politics

  and identity.” It is unclear to which “unverified, longer video” the Post was referring

  because the link in the article is no longer active.

         298. There was no way for the Post’s readers to determine that the report in the

  Fourth Article was false, however, because the Post did not disclose the truth of what

  longer videos showed – i.e., that Nicholas was not “blocking [Phillips] from moving,” that

  the students were not chanting ‘Build that wall, build that wall,” and that the teens were

  not “taunting” Phillips, as falsely stated in the Fourth Article. To the contrary, the longer

  videos showed the objectively verifiable facts that Phillips approached Sandmann from

  across the steps in front of the Lincoln Memorial and that the only individuals shouting

  racist and offensive remarks were the Black Hebrew Israelites, but this was information

  that the Post’s readers did not have.

         299. Moreover, the Post’s reference to the “longer video” as being “unverified”

  necessarily calls into question the veracity of the longer video; in contrast, the Post never

  referred to the Viral Video as “unverified” even though it was clearly edited, misleading,

  and spread by a fake Twitter account.

         300. The accusations in the Fourth Article convey statements of fact capable of

  being proven true or false, as evidenced in part by the Editor’s Note published by the Post

  with respect to the Fourth Article in which it admitted that other evidence disproved

  certain of its accusations against Nicholas.

         301. In its Fourth Article, the Post published or republished the following false

  and defamatory statements:

                                              - 73 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 74 of 95 - Page ID#: 938



            (a)The headline “Opposed to the dignity of the human person’: Kentucky

               Catholic diocese condemns teens who taunted vet at March for Life.”

            (b)“A viral video of a group of Kentucky teens in ‘Make America Great Again’

               hats taunting a Native American veteran on Friday …”

            (c)“A few of the young people chanted ‘Build that wall, build that wall,’ the man

               said, adding that a teen, shown smirking at him in the video, was blocking

               him from moving.”

            (d)“‘We condemn the actions of the Covington Catholic high school students

               towards Nathan Phillips specifically, and Native Americans in general,’ a

               statement by the Roman Catholic Diocese of Covington and Covington

               Catholic High School read. ‘We extend our deepest apologies to Mr. Phillips.

               This behavior is opposed to the Church’s teachings on the dignity and

               respect of the human person. The matter is being investigated and we will

               take appropriate action, up to and including expulsion.’”

  Fifth Article

        302. At 8:00 am on January 20, 2019, the Post published online its fifth false and

  defamatory article entitled “Most young white men are much more open to diversity than

  older generations” (the “Fifth Article”). A true and correct copy of the archived Fifth

  Article (which does not include the video cover image from the Viral Video that was

  embedded in the article or the other graphics) is attached hereto as Exhibit K-1. The Post

  correspondent who authored the story posted a tweet embedding the Fifth Article:




                                            - 74 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 75 of 95 - Page ID#: 939




  See https://twitter.com/pbump/status/1086977266767126530 (last visited Aug. 9,

  2019).

           303. The Fifth Article was edited at least twice. At some unknown date and time,

  several significant edits were made to the Article, and a “Clarification” was added

  indicating that “[r]eferences to the encounter on the Mall have been changed to reflect




                                             - 75 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 76 of 95 - Page ID#: 940



  revised understanding of what happened.” A true correct copy of the version of the Fifth

  Article with the “clarification” is attached hereto as Exhibit K-2.13

            304. On March 1, the Fifth Article was amended to add the following “Editor’s

  Note”:




  A true and correct copy of the Fifth Article as of March 1 at the earliest is attached hereto

  as Exhibit K-3.

            305. The Fifth Article emphasized Nicholas’ alleged involvement by stating that

  “one of their [the students’] members physically intimidated Nathan Phillips. . . .”

            306. The initial version of the Fifth Article included a photograph or a video cover

  image with Nicholas’ face, as demonstrated by the tweet with the embedded article and

  the archived article that shows the placeholder for “Video.” However, the video that was

  included with the story when it was initially published online was deleted at some point,


                                     
  
        At the time of filing the initial Complaint on February 19, 2019, Plaintiff had not been
          able to locate an archived copy of the original Fifth Article, and the initial Complaint
          therefore is based upon the false and defamatory statements made in the first edited
          version of the article attached hereto as Exhibit K-2. This First Amended Complaint
          accurately bases the claims on the original statements made by the Post as evidenced
          by the archived version of the article attached hereto as Exhibit K-1.
                                                 - 76 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 77 of 95 - Page ID#: 941



  and    it      is     no    longer    visible   in   the   current    online    story.      See

  https://www.washingtonpost.com/politics/2019/01/20/most-young-white-men-are-

  much-more-open-diversity-than-older-generations/ (last visited Aug. 9, 2019).

         307. In addition to the individual statements constituting false and defamatory

  accusations against Nicholas that are detailed below, the Fifth Article, when viewed in

  context and including all statements, images, graphics, and video contained and linked to

  therein, conveyed a number of false and defamatory gists about Nicholas.

         308. The Fifth Article communicated the false and defamatory gist that Nicholas

  instigated a confrontation with Phillips and subsequently engaged in racist conduct.

         309. The Fifth Article communicated the false and defamatory gist and

  accusation that Nicholas assaulted and physically intimidated Phillips.

         310. At the time of the publication of the Fifth Article, there were videos available

  online that demonstrated that the version of events given by Phillips, and blindly relied

  upon by the Post in the Fifth Article, was entirely false.

         311.        The accusations in the Fifth Article are statements of fact capable of being

  proven true or false, as evidenced in part by the Clarification and the Editor’s Note

  published by the Post with respect to the Fifth Article in which it admitted that other

  evidence disproved certain of its accusations against Nicholas.

         312. In its Fifth Article, the Post published or republished the following false and

  defamatory statements:

              (a)“Friday’s incident near the Lincoln Memorial in which a group of high

                      school boys taunted and confronted an elderly Native American man sent a

                      ripple of fear and anger across the country. The image of a group of high

                      school boys clad in ‘Make America Great Again’ hats, smirking and laughing

                                                  - 77 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 78 of 95 - Page ID#: 942



                   as one of their members physically intimidated Nathan Phillips resurfaced

                   tensions that have been simmering since President Trump’s campaign

                   began.”14

               (b)“At one point, some reportedly chanted, ‘Build the wall!’”

               (c)“It’s clear from Friday’s incident on the Mall that the young men who

                   taunted the Native American protester had somehow internalized that their

                   behavior was acceptable.”15

               (d)“But it seems likely that, even within their own small section of their

                   generation, the racial hostility they displayed would probably place them in

                   the minority.”16

  Sixth Article

            313. On January 21, 2019, the Post published in print its sixth false and

  defamatory article entitled “Fuller view emerges of conflict on Mall” (the “Sixth Article”).

  A true and correct copy of the Sixth Article is attached hereto as Exhibit L.

            314. The Sixth Article was published in the Post’s Monday edition of its

  newspaper on the front page.




                                
  14    With the “Clarification,” the second version of the Fifth Article deleted the word
       “taunted” and added that one of the students’ members “appeared to” physically
       intimidate Nathan Phillips. See Exhibit K-2. With the “Editor’s Note” on March 1, the
       reference to “appeared to physically intimidate” was deleted entirely.
  15   With the “Clarification,” the second version of the Fifth Article changed the word
       “taunted” to “confronted.” See Exhibit K-2.
  16    With the “Clarification,” the second version of the Fifth Article changed this sentence
       to read: “But if part of the incident on the Mall reflected opposition to diversity, those
       views would be in the minority.” See Exhibit K-2.
                                                 - 78 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 79 of 95 - Page ID#: 943



         315. The false and defamatory statements in the Sixth Article are about Nicholas,

  as evidenced by the fact that the Sixth Article references Nicholas by name and also

  includes a photo of Nicholas’ face.

         316. The Sixth Article implied that the Post had information not disclosed to its

  readers, because the article described “[v]ideo footage of the tense confrontation [that]

  quickly went viral. . . .” However, the Post never identifies that “video footage,” and later

  in the article describes scenes shown in the Banyamyan video without differentiating it

  from the video that “quickly went viral.”

         317. The Sixth Article also vaguely references that “[t]he Israelites and students

  exchanged taunts, videos show” – although no videos actually show the students taunting

  the Black Hebrew Israelites.

         318. Additionally, although the headline of the Sixth Article indicates that a

  “fuller view emerges” of the January 18 incident, the Sixth Article itself does not identify

  what that “fuller view” includes; the Post’s readers therefore do not have the information

  necessary to determine for themselves what that “fuller view” is or whether it depicts what

  the Post represents.

         319. In addition to the individual statements constituting false and defamatory

  accusations against Nicholas that are detailed below, the Sixth Article, when viewed in

  context and including all statements, images, graphics, and video contained and linked to

  therein, conveyed a number of false and defamatory gists about Nicholas.

         320. The Sixth Article communicated the false and defamatory gist that Nicholas

  instigated a confrontation with Phillips and subsequently engaged in racist conduct.

         321. The Sixth Article communicated the false and defamatory gist that Nicholas

  assaulted and/or physically intimidated Phillips.

                                              - 79 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 80 of 95 - Page ID#: 944



         322. The Sixth Article communicated the false and defamatory gist that Nicholas’

  behavior violated the fundamental standards of his religious community.

         323. The Sixth Article communicated the false and defamatory gist that Nicholas’

  behavior violated the policies of his school such that he should be expelled.

         324. The accusations in the Sixth Article conveyed statements of fact capable of

  being proven true or false, as evidenced in part by the Editor’s Note published by the Post

  with respect to the Sixth Article in which it admitted that other evidence disproved certain

  of its accusations against Nicholas.

         325. In its Sixth Article, the Post published or republished the following false and

  defamatory statements:

            (a)“The Israelites and students exchanged taunts, videos show. The Native

                Americans and Hebrew Israelites say some students shouted, ‘Build the

                wall!’”

            (b)“When I took that drum and hit that first beat … it was a supplication to

                God,” said Nathan Phillips, a member of the Omaha tribe and a Marine

                veteran. ‘Look at us, God, look at what is going on here; my America is being

                torn apart by racism, hatred, bigotry.’”

            (c)“While the groups argued, some students laughed and mocked them . . . .

                ‘They were sitting there, mocking me as I was trying to teach my brothers,

                so yes the attention turned to them,’ Israel told The Washington Post.”

            (d)“Phillips said he and his fellow Native American activists also had issues

                with the students throughout the day. ‘Before they got centered on the black

                Israelites, they would walk through and say things to each other, like, ‘Oh,

                the Indians in my state are drunks or thieves,’ the 64-year-old said.”

                                             - 80 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 81 of 95 - Page ID#: 945



            (e)“Phillips said he heard students shout, ‘Go back to Africa!’”

            (f) “‘They were mocking my ancestors in a chant …’ he said.”

            (g)“Jon Stegenga, a photojournalist who drove to Washington on Friday from

               South Carolina to cover the Indigenous Peoples March, recalled hearing

               students say ‘build the wall’ and ‘Trump 2020.’ He said it was about that

               time that Phillips intervened.”

            (h)“Most of the students moved out of his way, the video shows.               But

               Sandmann stayed still. Asked why he felt the need to walk into the group of

               students, Phillips said he was trying to reach the top of the memorial, where

               friends were standing. But Phillips also said he saw more than a teenage

               boy in front of him. He saw a long history of white oppression of Native

               Americans. ‘Why should I go around him?’ he asked. ‘I’m just thinking of

               500 years of genocide in this country, what your people have done. You

               don’t even see me as a human being.’”

            (i) “‘He [Phillips] was dealing with a lot of feelings, as he was being surrounded

               and not being shown respect,’ the photographer said.”

            (j) “School officials and the Catholic Diocese of Covington released a joint

               statement Saturday condemning and apologizing for the students’ actions.

               ‘The matter is being investigated and we will take appropriate action, up to

               and including expulsion,’ the statement said.”

  Seventh Article

        326. On January 21, 2019, the Post published online its seventh false and

  defamatory article entitled “Viral standoff between a tribal elder and a high schooler is

  more complicated than it first seemed” (the “Seventh Article”). A true and correct copy

                                             - 81 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 82 of 95 - Page ID#: 946



  of the archived Seventh Article (which does not include the video cover image from the

  Viral Video that was embedded in the article or other graphics) is attached hereto as

  Exhibit    M,   and   the   current   version      of   the   article   can   be   viewed   at

  https://www.washingtonpost.com/local/social-issues/picture-of-the-conflict-on-the-

  mall-comes-into-clearer-focus/2019/01/20/c078f092-1ceb-11e9-9145-

  3f74070bbdb9_story.html (last visited Aug. 9, 2019).

         327. The false and defamatory statements in the Seventh Article are about

  Nicholas, as evidenced by the fact that the Seventh Article references Nicholas by name.

         328. In addition to the individual statements constituting false and defamatory

  accusations against Nicholas that are detailed below, the Seventh Article, when viewed in

  context and including all statements, images, graphics, and video contained and linked to

  therein, conveyed a number of false and defamatory gists about Nicholas.

         329. The Seventh Article communicated the false and defamatory gist that

  Nicholas instigated a confrontation with Phillips and subsequently engaged in racist

  conduct.

         330. The Seventh Article communicated the false and defamatory gist that

  Nicholas assaulted and intimidated Phillips.

         331. The Seventh Article communicated the false and defamatory gist that

  Nicholas’ behavior violated the fundamental standards of his religious community.

         332. The Seventh Article communicated the false and defamatory gist that

  Nicholas’ behavior violated the policies of his school such that he should be expelled.

         333. The accusations in the Seventh Article conveyed statements of fact capable

  of being proven true or false, as evidenced in part by the Editor’s Note published by the



                                            - 82 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 83 of 95 - Page ID#: 947



  Post with respect to the Seventh Article in which it admitted that other evidence disproved

  certain of its accusations against Nicholas.

         334. In its Seventh Article, the Post published or republished the following false

  and defamatory statements:

            (a)“The Israelites and students exchanged taunts, videos show. The Native

                Americans and Hebrew Israelites say some students shouted, ‘Build the

                wall!’”

            (b)“When a Native American elder intervened, singing and playing a prayer

                song, scores of students around him seem to mimic and mock him, a video

                posted Monday shows.”

            (c)“The Kentucky teens’ church apologized on Saturday, condemning the

                students’ actions.”

            (d)“‘When I took that drum and hit that first beat … it was a supplication to

                God,’ said Nathan Phillips, a member of the Omaha tribe and a Marine

                veteran. ‘Look at us, God, look at what is going on here; my America is being

                torn apart by racism, hatred, bigotry.’”

            (e)“While the groups argued, some students laughed and mocked them . . . .”

            (f) “‘They were sitting there, mocking me as I was trying to teach my brothers,

                so, yes, the attention turned to them,’ Israel told The Washington Post.”

            (g)“Phillips said he and his fellow Native American activists also had issues

                with the students throughout the day. ‘Before they got centered on the black

                Israelites, they would walk through and say things to each other, like, ‘Oh,

                the Indians in my state are drunks or thieves,’ the 64-year-old said.”

            (h)“Phillips said he heard students shout, ‘Go back to Africa!’”

                                             - 83 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 84 of 95 - Page ID#: 948



             (i) “‘They were mocking my ancestors in a chant . . . .’ he said.”

             (j) “Jon Stegenga, a photojournalist who drove to Washington on Friday from

                South Carolina to cover the Indigenous Peoples March, recalled hearing

                students say ‘build the wall’ and ‘Trump 2020.’ He said it was about that

                time that Phillips intervened.”

             (k)“Most of the students moved out of his way, the video shows.               But

                Sandmann stayed still. Asked why he felt the need to walk into the group of

                students, Phillips said he was trying to reach the top of the memorial, where

                friends were standing. But Phillips also said he saw more than a teenage

                boy in front of him. He saw a long history of white oppression of Native

                Americans. ‘Why should I go around him?’ he asked. ‘I’m just thinking of

                500 years of genocide in this country, what your people have done. You

                don’t even see me as a human being.’”

             (l) “‘He [Phillips] was dealing with a lot of feelings, as he was being surrounded

                and not being shown respect,’ the photographer said.”

            (m)“School officials and the Catholic Diocese of Covington released a joint

               statement Saturday condemning and apologizing for the students’ actions.

               ‘The matter is being investigated and we will take appropriate action, up to

               and including expulsion,’ the statement said.”

         335. The First, Second, Third, Fourth, Fifth, Sixth, and Seventh Articles are

  collectively referred to herein as the “Articles.”




                                              - 84 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 85 of 95 - Page ID#: 949



  Tweets

         336. On January 19, 2019, the Post also posted to its Twitter page and published

  to approximately 13 million followers its First Article with the following false and

  defamatory captions, all within a span of 14 minutes, and all within the same thread:

            (a)“In an interview with The Post, Omaha Tribe elder Nathan Phillips says he

                ‘felt like the spirit was talking through me’ as teens jeered and mocked him.”

            (b)“He was singing the American Indian Movement song of unity that serves

                as a ceremony to send the spirits home. ‘It was getting ugly, and I was

                thinking: ‘I’ve got to find myself an exit out of this situation and finish my

                song at the Lincoln Memorial.’”

            (c)“Phillips, who fought in the Vietnam War, says in an interview ‘I started

                going that way, and that guy in the hat stood in my way and we were at an

                impasse. He just blocked my way and wouldn’t allow me to retreat.’”

         337. These three tweets are collectively referred to herein as the “Tweets,” and

  true and correct archived copies (which do not include the video cover image from the

  Viral Video that was embedded in the tweets) are attached hereto as Exhibit N. The

  current      version       of      the       tweets       can      be       viewed        at

  https://twitter.com/washingtonpost/status/1086739479765938176?lang=en                  (last

  visited Aug. 9, 2019).

         338. The false and defamatory statements in the Tweets are about Nicholas, as

  evidenced by the fact that they feature Nicholas prominently by embedding the Viral

  Video, which has the cover image of Nicholas’ face.

         339. In addition to the false and defamatory accusations and gists of the First

  Article, the Tweets, when viewed in context and including all statements, images,

                                             - 85 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 86 of 95 - Page ID#: 950



  graphics, and video contained and linked to therein, also independently communicated

  the false and defamatory accusations and gists that Nicholas engaged in racist conduct

  and that Nicholas assaulted Phillips.

         340. The accusations in the third tweet are statements of fact capable of being

  proven true or false, as evidenced in part by the purported deletion of the tweet and the

  Editor’s Note published by the Post and linked to the deletion of the tweet in which it

  admitted that other evidence disproved certain of its accusations against Nicholas.

         341. The Tweets, along with any other tweets that included or linked to the false

  and defamatory Articles identified herein, and the Articles are collectively referred to

  herein as the “False and Defamatory Accusations.”

         342. As the natural and foreseeable consequence of its actions, the Post knew and

  intended that its False and Defamatory Accusations would be republished by others,

  including media outlets and others on social media.

                            NICHOLAS IS A PRIVATE FIGURE

         343. Nicholas is a private figure for the purposes of this defamation action,

  having lived his entire life outside of the public eye.

         344. Prior to the January 18 incident, Nicholas had no notoriety of any kind in

  the community at large.

         345. Nicholas did not by any voluntary act involve himself in any particular and

  identifiable public controversy.

         346. Nicholas did not involve himself publicly to the extent that he either

  assumed a role of public prominence or was in a position to influence others or the

  outcome of any identifiable public controversy.

         347. Nicholas has never enjoyed regular and continuing access to the media.

                                              - 86 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 87 of 95 - Page ID#: 951



         348. Nicholas made no public appearances prior to the initial false accusations

  against him arising from the January 18 incident.

         349. Following the January 18 incident and prior to the First, Second, Third,

  Fourth, and Fifth Articles and the Tweets, Nicholas issued no public statements and made

  no media appearances.

         350. Following the January 18 incident and prior to the Sixth and Seventh

  Articles, Nicholas issued only one public statement.

         351. Nicholas’ limited public statement was reasonable, proportionate, and in

  direct response to the false accusations against him and does not render Nicholas a

  limited purpose public figure with respect to the Sixth and Seventh Articles.

      THE POST PUBLISHED NEGLIGENTLY AND WITH ACTUAL MALICE

         352. The Post published its False and Defamatory Accusations negligently and

  with actual knowledge of falsity or a reckless disregard for the truth.

         353. As one of the world’s leading news outlets, the Post knew but ignored the

  importance of verifying damaging, and in this case, incendiary accusations against a

  minor child prior to publication.

         354. The negligence and actual malice of the Post is demonstrated by its utter

  and knowing disregard for the truth available in the complete video of the January 18

  incident which was available contemporaneously with the edited clip the Post chose

  because it appeared to support its biased narrative.

         355. The Post knew, or certainly could have discovered with a simple Google

  search, that Phillips has a history of activism, opposition to President Trump and his

  policies, and criminal activity such that it was not reasonable for the Post to publish

  Phillips’ statements without corroboration and additional investigation.

                                             - 87 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 88 of 95 - Page ID#: 952



         356. The Post also knew, or should have known, that Phillips – a man who was

  in the Marines, who faced down law enforcement in riot gear, and who has admitted to

  committing assault – was not actually scared of a teenage boy who did nothing more than

  stand completely still. Instead, the Post should have investigated the possibility that

  Phillips was fabricating his description of the entire incident to get publicity and further

  his activist narrative.

         357. Phillips intended to express facts about how the January 18 incident

  occurred, but he intentionally misrepresented those purported facts in an attempt to stir

  up controversy.

         358. The Post knew, or should have known by reviewing contemporaneously

  available video, that Phillips’ account of the January 18 incident could not be truthful

  because Nicholas did not do anything that could possibly be described as jeering,

  taunting, blocking, or surrounding Phillips, although the Post republished Phillips’

  description as being factual and true.

         359. Indeed, Nicholas did not engage in any conduct whatsoever as he stood

  perfectly still, and therefore any other characterization of conduct on his part was

  necessarily a false statement of fact.

         360. The Post provided its readers only with the Viral Video, which the Post knew

  was selectively edited and highly misleading, and falsely represented to its readers that

  the Viral Video contained a complete picture of the January 18 incident.

         361. Instead of investigating and publishing the true story, the Post recklessly

  rushed to publish its False and Defamatory Accusations in order to advance its own

  political agenda against President Trump and possibly other agendas to be discovered in

  the course of this litigation.

                                             - 88 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 89 of 95 - Page ID#: 953



         362. In doing so, the Post lifted the incident from social media and placed it in

  the mainstream media, giving its False and Defamatory Accusations credibility and

  permanence.

         363. The Post negligently published its False and Defamatory Accusations by

  departing from the reasonable standard of care employed by journalists, including those

  standards articulated by the Society of Professional Journalists’ Code of Ethics.

         364. The Post’s collective conduct demonstrates a purposeful avoidance of the

  truth and the publication of the False and Defamatory Accusations with actual knowledge

  of falsity following its review of the complete video evidence and Nicholas’ statement no

  later than January 20.

         365. The Post negligently and recklessly published its False and Defamatory

  Accusations by failing to conduct a reasonable investigation prior to publication.

         366. The Post’s failure to investigate is heightened where, as here, the January

  18 incident was not breaking news and involved a minor child.

         367. The Post negligently and recklessly published its False and Defamatory

  Accusations by failing to conduct a reasonable investigation by not having a credible or

  reliable source for its publications.

         368. The Post negligently and recklessly published its False and Defamatory

  Accusations by relying on unreliable and biased sources with questionable credibility.

         369. Indeed, the Post negligently and recklessly relied upon only Phillips and

  other Native Americans with a biased pre-disposition.

         370. Phillips, himself, is wholly unreliable and lacks credibility as shown in part

  by his false claim to have served in Vietnam while a member of the military, as a

  professional activist with a known bias against President Trump and his supporters, his

                                            - 89 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 90 of 95 - Page ID#: 954



  documented history of making similar false accusations, his use of the January 18 incident

  to promote his own political and personal agenda, the contradictions in his story

  established in his interviews, and that the video evidence that totally refute his story.

         371. The Post published its False and Defamatory Accusations in continued

  reliance upon those it knew to have political and personal biases, including Chase Iron

  Eyes of the Lakota People Law Project who was, in effect, managing and/or representing

  Phillips, Jon Stegenga who had also attended the Indigenous Peoples March, Deb

  Haaland who is a politician with a demonstrable bias against President Trump, and the

  Black Hebrew Israelites whose lack of credibility is widely known.

         372. The Post had obvious reasons to doubt the veracity of its purported

  firsthand sources, including because they are manifestly biased and because the short

  video evidence on which the Post relied did not show Nicholas or the students swarming

  Phillips, uttering the chants or slurs they were accused of making, or blocking Phillips’

  egress.

         373. The Post further had reason to doubt the veracity of its social media sources,

  including Kaya Taitano and @2020fight. Kaya Taitano also had a known bias having been

  present to support the Indigenous Peoples March, and the @2020fight account bore all

  the hallmarks of being a fraudulent account with a political agenda, as later proven true.

         374. The Post consciously elected to ignore this contrary information in favor of

  its pre-conceived false narrative against President Trump and his supporters.

         375. The only category of individuals present at the January 18 incident that the

  Post chose not to rely upon were the CovCath students.

         376. The Post negligently and recklessly failed to consult publicly available

  information demonstrating its False and Defamatory Accusations to be false, including,

                                             - 90 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 91 of 95 - Page ID#: 955



  without limitation, other video evidence available online demonstrating that Phillips

  specifically approached the students and specifically confronted Nicholas, and that

  Nicholas did not engage in swarming, surrounding, mocking, taunting, blocking, or

  otherwise physically intimidating Phillips or anyone else present.

         377. Not only was the Post aware that the snippets of video it reviewed did not

  support its False and Defamatory Accusations, but it was also aware that the video it

  reviewed was woefully incomplete, but the Post nonetheless published its accusations

  against Nicholas without any further investigation.

         378. The Post continued to publish its False and Defamatory Accusations with

  actual knowledge of falsity, having reviewed video evidence and statements of Nicholas

  Sandmann contradicting its False and Defamatory Accusations.

         379. The Post negligently and recklessly failed to seek information from other

  obvious sources who would have demonstrated its False and Defamatory Accusations to

  be false, including Nicholas, his classmates, and/or the chaperones present at the January

  18 incident.

         380. The Post negligently and recklessly published its False and Defamatory

  Accusations despite internal inconsistencies in Phillips’ claims as well as material

  differences in his statements to other outlets published January 19 and 20.

         381. The Post negligently and recklessly published its False and Defamatory

  Accusations in derogation of accepted principles of journalistic ethics, including by failing

  to use heightened sensitivity when dealing with juveniles.

         382. The Post negligently and recklessly published its False and Defamatory

  Accusations in derogation of accepted principles of journalistic ethics, including by failing

  to verify each before publication.

                                             - 91 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 92 of 95 - Page ID#: 956



         383. The Post negligently and recklessly published its False and Defamatory

  Accusations in derogation of accepted principles of journalistic ethics, including by failing

  to take special care not to misrepresent or oversimplify its coverage, and by failing to

  provide any appropriate context to its False and Defamatory Accusations.

         384. The Post negligently and recklessly published its False and Defamatory

  Accusations in derogation of accepted principles of journalistic ethics, including by failing

  to avoid stereotyping.

         385. The Post negligently and recklessly published its False and Defamatory

  Accusations in derogation of accepted principles of journalistic ethics, including by failing

  to examine the way in which its own biases and agenda shaped its false reporting.

         386. The Post negligently and recklessly published its False and Defamatory

  Accusations in derogation of accepted principles of journalistic ethics, including by failing

  to treat Nicholas as a human being deserving of respect.

         387. The Post negligently and recklessly published its False and Defamatory

  Accusations in derogation of accepted principles of journalistic ethics, including by

  wrongfully placing the anti-Trump, anti-Catholic, and pro-life agenda over the harm its

  False and Defamatory Accusations caused to Nicholas.

         388. At the time of its initial reporting of and concerning Nicholas, the Post did

  not know Nicholas’ age and did not make any reasonable attempt to ascertain it despite

  the general knowledge that Nicholas was a high school student.

         389. Nicholas’ counsel propounded a demand for retraction upon the Post on

  February 14, a copy of which is attached hereto as Exhibit O.

         390. The Post’s actual malice is further evidenced by its failure to retract is False

  and Defamatory Accusations.

                                             - 92 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 93 of 95 - Page ID#: 957



         391. The Post published its False and Defamatory Accusations with common law

  malice, including because it intended to harm Nicholas because he was a white, Catholic

  boy wearing a MAGA hat, and consciously ignored the threats of harm that it knew would

  inevitably ensue, in favor of its political agenda.

         392. The Post published its False and Defamatory Accusations with common law

  malice, demonstrated by its failure to retract its False and Defamatory Accusations

  despite the harm and danger it knew would be inflicted upon Nicholas.

         393. The Post published its False and Defamatory Accusations with common law

  malice, including because it callously ignored the consequences of its actions upon a

  minor child.

                                          DAMAGES

         394. The publication of the False and Defamatory Accusations directly and

  proximately caused substantial and permanent damage to Nicholas.

         395. As a direct and proximate result of the False and Defamatory Accusations,

  the Post created a false reputation for Nicholas, branding him as a racist and instigator of

  the January 18 incident.

         396. By imposing a false reputation on Nicholas, the False and Defamatory

  Accusations deprive Nicholas, a minor, of his right to create through his own acts and

  words his unique reputation as an adult and human being.

         397. The False and Defamatory Accusations are now forever a part of the

  historical Internet record and will haunt and taint Nicholas for the remainder of his

  natural life and impugn his reputation for generations to come – as accurately predicted

  by one of the Post’s readers.



                                              - 93 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 94 of 95 - Page ID#: 958



         398. The False and Defamatory Accusations were republished by third-parties

  and members of the mainstream and social media mob of other bullies, which was

  reasonably foreseeable.

         399. The False and Defamatory Accusations against Nicholas are defamatory per

  se, as they are libelous on their face without resort to additional facts, and subjected

  Nicholas to public hatred, contempt, scorn, obloquy, and shame.

         400. As a direct and proximate result of the False and Defamatory Accusations,

  Nicholas suffered permanent, perpetual harm to his reputation.

         401. As a direct and proximate result of the False and Defamatory Accusations,

  Nicholas suffers and will continue to suffer severe emotional distress.

         402. As a direct and proximate result of the False and Defamatory Accusations,

  Nicholas sought and received medical treatment for emotional and mental distress at

  Cincinnati Children’s Hospital, and to date has incurred $438 in out-of-pocket medical

  expenses, with a probability of additional expenses being incurred in the future.

         403. As a direct and proximate result of the False and Defamatory Accusations,

  Nicholas is forced to live his life in a constant state of concern over his safety and the

  safety of his family.

         404. The Post published its False and Defamatory Accusations with actual malice

  and common law malice, thereby entitling Nicholas to an award of punitive damages.

         405. The Post’s conduct was outrageous and willful, demonstrating that entire

  want of care that raises a conscious indifference to consequences.

         406.   Nicholas is entitled to an award of punitive damages to punish the Post and

  to deter it from repeating such egregiously unlawful misconduct in the future.



                                            - 94 -
  
Case: 2:19-cv-00019-WOB-CJS Doc #: 65 Filed: 10/28/19 Page: 95 of 95 - Page ID#: 959



            WHEREFORE, Nicholas respectfully prays:

            (a)   That judgment be entered against the Post for substantial compensatory

  damages in an amount not less than Fifty Million Dollars ($50,000,000.00);

            (b)   That judgment be entered against the Post for punitive damages in an

  amount not less than Two Hundred Million Dollars ($200,000,000.00)

            (c)   That Nicholas recover his reasonable attorneys’ fees and expenses from the

  Post;

            (d)   Trial by jury on all issues so triable;

            (e)   That all costs of this action be taxed to Post; and

            (f)   That the Court grant all such other and further relief that the Court deems

      just and proper, including equitable relief.

            Respectfully submitted this 23rd day of August, 2019.



      L. LIN WOOD, P.C.                                      HEMMER DEFRANK WESSELS
                                                             PLLC
      /s/ L. Lin Wood
      L. Lin Wood (pro hac vice)                             /s/ Todd V. McMurtry
      lwood@linwoodlaw.com                                   Todd V. McMurtry
      Nicole Jennings Wade (pro hac vice)                    Kentucky Bar No. 82101
      nwade@linwoodlaw.com                                   tmcmurtry@hemmerlaw.com
      G. Taylor Wilson (pro hac vice)                        Kyle M. Winslow
      twilson@linwoodlaw.com                                 Kentucky Bar No. 95343
      Jonathan D. Grunberg (pro hac vice)                    kwinslow@hemmerlaw.com
      jgrunberg@linwoodlaw.com


      1180 W. Peachtree Street, Ste. 2040                    250 Grandview Drive, Ste. 500
      Atlanta, GA 30309                                      Ft. Mitchell, KY 41017
      Tel: 404-891-1402                                      Tel: 859-344-1188
      Fax: 404-506-9111                                      Fax: 859-578-3869

  Trial attorneys for Plaintiff



                                                 - 95 -
  
